Exhibit 10(a)

 

 

[g201511252016364711434.jpg]

 

CREDIT AGREEMENT

dated as of

October 23, 2015,

among

CABOT CORPORATION
and Certain of its Subsidiaries,

as Borrowers,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

___________________________

J.P. MORGAN SECURITIES LLC, and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners,

CITIBANK, N.A.,
as Syndication Agent

MIZUHO BANK, LTD.,
TD BANK, N.A. and
BANK OF AMERICA, N.A.,
as Joint Lead Arrangers and Co-Documentation Agents

and

Wells Fargo Bank, National Association
as Co-Documentation Agent

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

21

SECTION 1.03

Terms Generally

21

SECTION 1.04

Accounting Terms; GAAP

21

 

 

ARTICLE II The Credits

22

 

 

SECTION 2.01

Commitments

22

SECTION 2.02

Loans and Borrowings

22

SECTION 2.03

Requests for Revolving Borrowings

23

SECTION 2.04

Determination of Dollar Amounts

24

SECTION 2.05

Swingline Loans

24

SECTION 2.06

Letters of Credit

25

SECTION 2.07

Funding of Borrowings

29

SECTION 2.08

Interest Elections

29

SECTION 2.09

Termination and Reduction of Commitments

31

SECTION 2.10

Repayment of Loans; Evidence of Debt

31

SECTION 2.11

Prepayment of Loans

32

SECTION 2.12

Fees

33

SECTION 2.13

Interest

34

SECTION 2.14

Alternate Rate of Interest

35

SECTION 2.15

Increased Costs

35

SECTION 2.16

Break Funding Payments

36

SECTION 2.17

Taxes

37

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

41

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

43

SECTION 2.20

Defaulting Lenders

44

SECTION 2.21

Expansion Option

45

SECTION 2.22

Judgment Currency

46

SECTION 2.23

Designated Borrowers

47

SECTION 2.24

Extension Options

48

 

 

ARTICLE III Representations and Warranties

49

 

 

SECTION 3.01

Organization; Powers

49

SECTION 3.02

Authorization; Enforceability

50

SECTION 3.03

Governmental Approvals; No Conflicts

50

SECTION 3.04

Financial Condition; No Material Adverse Change

50

SECTION 3.05

Litigation and Environmental Matters

50

SECTION 3.06

Compliance with Laws and Agreements; No Default

51

SECTION 3.07

Investment Company Status; Margin Regulations

51

SECTION 3.08

Taxes

51

SECTION 3.09

ERISA

51

SECTION 3.10

Disclosure

51

SECTION 3.11

Subsidiaries

52

SECTION 3.12

Representations as to Foreign Obligors

52

SECTION 3.13

Use of Proceeds

52

SECTION 3.14

Anti-Corruption Laws and Sanctions

52

 

 

i

--------------------------------------------------------------------------------

 

ARTICLE IV Conditions

53

 

 

SECTION 4.01

Effective Date

53

SECTION 4.02

Each Credit Event

54

SECTION 4.03

Initial Credit Event for each Additional Borrower

54

 

 

ARTICLE V Affirmative Covenants

55

 

 

SECTION 5.01

Financial Statements and Other Information

55

SECTION 5.02

Notices of Material Events

56

SECTION 5.03

Existence; Conduct of Business

56

SECTION 5.04

Payment of Obligations

57

SECTION 5.05

Maintenance of Properties; Insurance

57

SECTION 5.06

Books and Records; Inspection Rights

57

SECTION 5.07

Compliance with Laws

57

SECTION 5.08

Use of Proceeds

57

 

 

ARTICLE VI Negative Covenants

58

 

 

SECTION 6.01

Liens

58

SECTION 6.02

Fundamental Changes

59

SECTION 6.03

Investments, Loans, Advances, Guarantees and Acquisitions

60

SECTION 6.04

Transactions with Affiliates

60

SECTION 6.05

Financial Covenant

60

SECTION 6.06

Organization Documents

60

SECTION 6.07

Use of Proceeds

60

SECTION 6.08

Subsidiary Indebtedness

60

 

 

ARTICLE VII Events of Default

60

 

 

ARTICLE VIII The Administrative Agent

62

 

 

ARTICLE IX Guaranty

64

 

 

ARTICLE X Miscellaneous

65

 

 

SECTION 10.01

Notices

65

SECTION 10.02

Waivers; Amendments

67

SECTION 10.03

Expenses; Indemnity; Damage Waiver

68

SECTION 10.04

Successors and Assigns

69

SECTION 10.05

Survival

72

SECTION 10.06

Counterparts; Integration; Effectiveness; Electronic Execution

72

SECTION 10.07

Severability

72

SECTION 10.08

Right of Setoff

72

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

73

SECTION 10.10

WAIVER OF JURY TRIAL

73

SECTION 10.11

Headings

73

SECTION 10.12

Confidentiality

74

SECTION 10.13

Interest Rate Limitation

74

SECTION 10.14

USA PATRIOT Act

75

SECTION 10.15

No Advisory or Fiduciary Responsibility

75




-ii-

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.23 – Designated Borrowers

Schedule 6.01 – Existing Liens

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of U.S. Tax Compliance Certificates

Exhibit C – Form of Designated Borrower Request and Assumption Agreement

Exhibit D – Form of Designated Borrower Notice

Exhibit E – Form of Compliance Certificate

Exhibit F – Form of Increasing Lender Supplement – Existing Lender

Exhibit G – Form of Augmenting Lender Supplement – New Lender

 

 

 

-iii-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of October 23, 2015, among CABOT
CORPORATION, a Delaware corporation (the “Company”), certain Subsidiaries of the
Company from time to time party hereto pursuant to Section 2.23 (each, a
“Designated Borrower” and, together with the Company, the “Borrowers” and each,
a “Borrower”), the LENDERS from time to time party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition”, by any Person, means the acquisition by such Person (other than a
transaction that would be classified as a capital expenditure in accordance with
GAAP), in a single transaction or in a series of related transactions, of all or
any substantial portion (constituting a separate business unit) of the assets of
another Person or at least a majority of the Equity Interests with ordinary
voting power of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Act” has the meaning assigned to such term in Section 10.14.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
subsidiaries and Affiliates), in its capacity as administrative agent for the
Lenders hereunder.  

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 10.01(d)(ii).

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling, (d)
Swiss Francs, (e) Australian Dollars, (f) Japanese Yen, (g) Canadian Dollars,
(h) Singapore Dollars and (i) any other Foreign Currency acceptable to all of
the Lenders and the Issuing Bank.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day but shall otherwise be calculated in accordance with

1

--------------------------------------------------------------------------------

 

the definition of “LIBO Rate”, subject to the interest rate floors set forth
therein.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Foreign Obligor Documents” has the meaning assigned to such term in
Section 3.12(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure then in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurocurrency
Revolving Loan, Canadian Prime Rate Loan, CDOR Rate Loan, Australian Bill Rate
Loan or SOR Rate Loan, or with respect to the facility fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “ABR/Canadian Prime Rate Spread”, “Eurocurrency/CDOR/BBSY/SOR Spread” or
“Facility Fee Rate”, as the case may be, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt:

 

Tier

Rating

Eurocurrency/CDOR/
BBSY/SOR Spread

ABR/Canadian Prime
Rate Spread

Facility Fee Rate

I

≥ A2 / A

0.680%

0%

0.070%

II

< A2 / A and
≥ A3 / A-

0.900%

0%

0.100%

III

< A3 / A- and
≥ Baa1 / BBB+

1.000%

0%

0.125%

IV

< Baa1 / BBB+ and
≥ Baa2 / BBB

1.100%

0.100%

0.150%

V

≤ Baa3 / BBB-

1.200%

0.200%

0.175%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Tier V; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Tiers, the Applicable Rate shall be based on
the higher of the two ratings unless one of the two ratings is two or more Tiers
lower than the other, in which case the Applicable Rate shall be determined by
reference to the Tier next above that of the lower of the two ratings; and (iii)
if the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Company to the
Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise.  Each change in the Applicable Rate shall apply during the period

-2-

--------------------------------------------------------------------------------

 

commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Applicant Borrower” has the meaning assigned to such term in Section 2.23(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means, collectively, (i) J.P. Morgan Securities LLC and Citigroup
Global Markets Inc., in their capacity as Joint Lead Arrangers and Joint
Bookrunners, and (ii) Mizuho Bank, LTD., TD Bank, N.A., and Bank of America,
N.A., in their capacity as Joint Lead Arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

“Australian Bill Rate” means, for any Interest Period, the rate per annum equal
to the average bid rate for a term to maturity equal or comparable to such
Interest Period appearing on the Reuters Screen BBSY Page (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case the “BBSY
Screen Rate”) as of 10:30 a.m., Sydney time, on the first day of such Interest
Period or, if such day is not a Business Day, on the immediately preceding
Business Day; provided that if the BBSY Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the BBSY Screen Rate shall not be available at such
time for such Interest Period then the Australian Bill Rate shall be the
Interpolated Rate or, if applicable pursuant to the terms of Section 2.14(a),
the applicable Reference Bank Rate, in either case as of 10:30 a.m., Sydney
time, on such day or, if such day is not a Business Day, on the immediately
preceding Business Day.

“Australian Bill Rate Loan” means a Loan which bears interest at the Australian
Bill Rate.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States of America or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such

-3-

--------------------------------------------------------------------------------

 

Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“BBSY Screen Rate” has the meaning assigned to such term in the definition of
“Australian Bill Rate”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning assigned to such term in the
preamble.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the applicable Lender to the Company and the Administrative Agent.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
Canadian Prime Rate Loans, CDOR Rate Loans, Australian Bill Rate Loans or SOR
Rate Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Borrowing Request” means a request by the Company, for itself or on behalf of a
Designated Borrower, for a Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, Canadian Prime Rate Loan, CDOR Rate Loan, Australian Bill Rate Loan or SOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in the applicable Agreed Currency in the London interbank
market or (other than in respect of Borrowings denominated in U.S. Dollars or
Euro) the principal financial center of such Agreed Currency (including (i)
Toronto, Canada, in the case of a Canadian Prime Rate Loan or CDOR Rate Loan
made to a Canadian Borrower, and (ii) Sydney, Australia, in the case of an
Australian Bill Rate Loan), and (b) when used in connection with a Eurocurrency
Loan denominated in Euro, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payments in
Euro.

“Canadian Borrower” means any Borrower that is organized under the laws of
Canada or any province thereof.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Prime Rate” means, on any day, a rate per annum equal to the greater
of (a) the annual rate of interest determined by the Administrative Agent on
such day as its reference rate for Canadian Dollar-denominated commercial loans
made in Canada and commonly known as its “prime rate” (or its equivalent or
analogous such rate), such rate not being intended to be the lowest rate of
interest charged by the Administrative Agent, and (b) the annual rate of
interest equal to the sum of (i) the CDOR Rate on such day for a one-month
Interest Period and (ii) 1.00%.

“Canadian Prime Rate Loan” means a Loan which bears interest at the Canadian
Prime Rate.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, for any Interest Period, the rate per annum based on the
average rate applicable to bankers’ acceptances in Canadian Dollars for a term
to maturity equal or comparable to such Interest Period

-4-

--------------------------------------------------------------------------------

 

appearing on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “CDOR
Screen Rate”) as of 10:00 a.m., Toronto time, on the first day of such Interest
Period or, if such day is not a Business Day, on the immediately preceding
Business Day; provided that if the CDOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the CDOR Screen Rate shall not be available at such
time for such Interest Period then the CDOR Rate shall be the Interpolated Rate
or, if applicable pursuant to the terms of Section 2.14(a), the applicable
Reference Bank Rate, in either case as of 10:00 a.m., Toronto time, on the first
day of such Interest Period or, if such day is not a Business Day, on the
immediately preceding Business Day.

“CDOR Rate Loan” means a Loan which bears interest at the CDOR Rate.

“CDOR Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

“Change in Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding members of the Cabot
family, any employee benefit plan of the Company or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of twenty-five percent (25%) or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” means (a) the adoption of or taking effect of any law, rule,
regulation, or treaty (including any rules or regulations issued under or
implementing any existing law) after the date of this Agreement, (b) any change
in any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender or the Issuing Bank (or by any applicable lending
office of such Lender or the Issuing Bank) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in implementation thereof, and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case under Basel III, shall in each case be
deemed to be a “Change in Law” regardless of the date enacted, adopted, issued
or implemented.

“Charges” has the meaning assigned to such term in Section 10.13.

-5-

--------------------------------------------------------------------------------

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04, and (c) increased from time to time pursuant
to Section 2.21.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments is $1,000,000,000.

“Communications” has the meaning assigned to such term in Section 10.01(d)(ii).

“Company” has the meaning assigned to such term in the preamble.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Company and its
Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus (a) without duplication, to the extent deducted from
revenues in determining such Consolidated Net Income, (i) interest expense
(including capitalized interest, premium payments, debt discount, fees, charges
and related expenses in connection with all Indebtedness, including for the
deferred purchase price of assets and services, and fees and charges incurred
under any Securitization Transactions), (ii) the provision for federal, state,
local, foreign or other income taxes payable, (iii) depreciation expense, (iv)
amortization expense, (v) non-cash stock-based compensation expense, (vi) any
extraordinary, unusual or non-recurring expenses, losses and charges, including
(A) impairment charges, (B) any restructuring charges or restructuring
reversals, (C) any loss from the sales of assets outside the ordinary course of
business, (D) costs related to acquisitions and dispositions, including
transaction costs (whether or not the transaction is consummated), charges for
the sale of inventories revalued at the date of acquisition and in-process
research and development acquired, and the amortization of acquisition-related
intangible assets, and (E) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts, debt refinancing costs and
commissions and other fees and charges associated with Indebtedness, and (vii)
other non-cash charges and expenses, minus (b) to the extent included in such
Consolidated Net Income, (i) all non-cash income or gains, (ii) interest income,
(iii) any extraordinary, unusual or non-recurring income or gains (including any
gain from the sales of assets outside of the ordinary course of business), and
(iv) income tax credits (to the extent not netted from income tax expense), all
calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis.  For the purposes of calculating Consolidated EBITDA for any
period, if during such period the Company or any Subsidiary shall have made a
Permitted Acquisition or sale of any business or Subsidiary permitted hereunder,
Consolidated EBITDA for such period shall be calculated after giving effect to
such Permitted Acquisition (and all associated Indebtedness) or such sale of any
business or Subsidiary on a Pro Forma Basis as if such Permitted Acquisition or
sale of any business or Subsidiary occurred on the first day of such period.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated
EBITDA for the Reference Period ended on such date.

-6-

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

“Consolidated Tangible Net Worth” means, as of any date, (i) the consolidated
stockholders’ equity of the Company as of such date (calculated excluding
adjustments to translate foreign assets and liabilities for changes in foreign
exchange rates made in accordance with Financial Accounting Standards Board
Statement Nos. 52 and 133), minus (ii) to the extent reflected in determining
such consolidated stockholders’ equity as of such date, the amount of Intangible
Assets of the Company and its Subsidiaries on a consolidated basis.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Company
and its Subsidiaries on a consolidated basis.

“Consolidated Total Tangible Assets” means the aggregate amount of all assets of
the Company and its Subsidiaries on a consolidated basis other than Intangible
Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days after the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Lender Parent that has, become the
subject of a Bankruptcy Event.

“Designated Borrower” has the meaning assigned to such term in the preamble.

“Designated Borrower Notice” has the meaning assigned to such term in Section
2.23(b).

-7-

--------------------------------------------------------------------------------

 

“Designated Borrower Request and Assumption Agreement” has the meaning assigned
to such term in Section 2.23(b).

“Disclosed Litigation” has the meaning assigned to such term in Section 3.05(a).

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.04.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
and the protection of the environment, or the release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
subsections (b) and (c) of Section 414 of the Code (and, solely for the purposes
of Section 412 of the Code, including subsections (m) and (o) of Section 414 of
the Code).

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b)

-8-

--------------------------------------------------------------------------------

 

the existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Sections 412 and 431 of the Code or Sections 302 and
304 of ERISA), whether or not waived, or the determination that any
Multiemployer Plan is in either “endangered status” or “critical status” (as
defined in Section 432 of the Code or Section 305 of ERISA), or the failure of
any Plan that is not a Multiemployer Plan to satisfy the minimum funding
standards of Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA,
or the determination that any Plan that is not a Multiemployer Plan is in
“at-risk” status (as defined in Section 430(i) of the Code or Section 303(i) of
ERISA) or the imposition of any lien on any Borrower or any of its ERISA
Affiliates pursuant to Section 430(k) of the Code or Section 303(k) of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan; (g) the receipt by
any Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the withdrawal by any Borrower or
any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer” (as defined in Section 4001(a)(2)
of ERISA); (i) the engagement by any Borrower or any ERISA Affiliate in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; (j) the engagement by any Borrower in a non-exempt
“prohibited transaction” (as defined under Section 406 of ERISA or Section 4975
of the Code) or a breach of a fiduciary duty under ERISA that could reasonably
be expected to result in liability to the Company or any Subsidiary; (k)
notification by the IRS of the failure of any Plan (and any related trust) that
is intended to be qualified under Sections 401 and 501 of the Code to be so
qualified; (l) the commencement, existence or threatening of a claim, action,
suit or audit or other regulatory examination with respect to any Plan, other
than a routine claim for benefits; or (m) the occurrence of an event with
respect to any employee benefit plan described in Section 3(2) of ERISA that
results in the imposition of an excise tax or any other liability on any
Borrower or of the imposition of a Lien on the assets of any Borrower.

“Euro” or “€” means the single currency of the participating member states of
the European Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to each Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical
average of the spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

-9-

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 3, 2014, by and among the Company, the other borrowers party thereto,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

“Existing Termination Date” has the meaning assigned to such term in Section
2.24(a).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America, (ii) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (iii) that are Other
Connection Taxes, (b) in the case of a Lender, withholding Taxes (excluding, in
the case of United Kingdom withholding Taxes, (x) the portion of United Kingdom
withholding Taxes with respect to which the applicable Lender is entitled to
claim a reduction under an income tax treaty, and (y) United Kingdom withholding
Taxes on payments made by any guarantor under any guarantee of the obligations)
that are or would be required to be withheld on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan, Letter
of Credit or Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Loan, Letter of Credit or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan, Letter of Credit or Commitment or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (g),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Extending Lender” has the meaning assigned to such term in Section 2.24(a).

“FATCA” means (a)  Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, (b) any treaty, law,
regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction with the purpose (in either case) of facilitating the
implementation of clause (a) above, or (c) any agreement pursuant to the
implementation of clauses (a) or (b) above with the IRS, the United States
government or any governmental or taxation authority in the United States.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions depository institutions (as
determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, principal accounting officer, treasurer or controller of such Borrower.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Obligor” means a Designated Borrower that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

-10-

--------------------------------------------------------------------------------

 

“FRBNY” means the Federal Reserve Bank of New York.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied, or if
the Company adopts the International Financial Reporting Standards (“IFRS”),
IFRS, consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the holder of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC DT Treaty Passport Scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business and payable in accordance with
customary practices), (e) all Indebtedness (excluding prepaid interest thereon)
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed or is limited in recourse, (f) all Guarantees
by such Person of Indebtedness of another Person, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person arising under letters of credit, letters of guaranty, bankers’
acceptances and similar instruments (other than (i) commercial letters of credit

-11-

--------------------------------------------------------------------------------

 

issued in the ordinary course of business to the extent there is no overdue
reimbursement obligation in respect thereof, (ii) solely for purposes of
calculating the Consolidated Leverage Ratio, standby letters of credit and
letters of guaranty issued in the ordinary course of business to the extent
there is no overdue reimbursement obligation in respect thereof, and (iii)
endorser liability with respect to bankers’ acceptances received by such Person
as payment for goods or services in the ordinary course of business, so long as
such Person is not the account party or drawer of the underlying draft), and (i)
the outstanding principal amount of any Securitization Transaction of such
Person, after taking into account reserve accounts.  The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than a
Subsidiary that is a Designated Borrower or guarantor of the Obligations) or
subject to any other credit enhancement.

“Ineligible Assignee” means (a) a natural person, (b) any Borrower or any
Affiliate or Subsidiary of a Borrower, or (c) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
a relative thereof; provided that such company, investment vehicle or trust
shall not constitute an Ineligible Assignee if it (x) has not been established
for the primary purpose of acquiring any Loans or Commitments, (y) is managed by
a professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

“Intangible Assets” means the amount of all unamortized debt discount and
expense, goodwill, patents, trademarks, service marks, trade names, anticipated
future benefit of tax loss carry-forwards, copyrights, organization or
developmental expenses and other assets treated as intangible assets under GAAP
(but not in any event including deferred taxes).

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Canadian Prime Rate Loan, the last day of each March, June,
September and December, (b) with respect to any Eurocurrency Loan, Canadian
Prime Rate Loan, CDOR Rate Loan, Australian Bill Rate Loan or SOR Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Borrowing with an Interest Period of more than
three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period, and (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, Canadian
Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill Rate Borrowing or SOR
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one (1), two
(2), three (3) or six (6) months thereafter, as the Company may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For

-12-

--------------------------------------------------------------------------------

 

purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Interpolated Rate” means, at any time, for any currency and for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between (a) the LIBO Screen
Rate, CDOR Screen Rate, BBSY Screen Rate or SOR Screen Rate, as applicable, for
the longest period (for which a LIBO Screen Rate, CDOR Screen Rate, BBSY Screen
Rate or SOR Screen Rate is available for such currency) that is shorter than
such Interest Period; and (b) the LIBO Screen Rate, CDOR Screen Rate, BBSY
Screen Rate or SOR Screen Rate, as applicable, for the shortest period (for
which a LIBO Screen Rate, CDOR Screen Rate, BBSY Screen Rate or SOR Screen Rate
is available for such currency) that exceeds such Interest Period, in each case,
at such time; provided, that if any Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or guaranty of any
obligation or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citibank, N.A., and any other
Lender that agrees to act as an Issuing Bank, each in its capacity as the issuer
of, and with respect to, all Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Any Issuing Bank, may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference to the “Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

-13-

--------------------------------------------------------------------------------

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.  The initial
aggregate amount of the Letter of Credit Commitment is $100,000,000.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency) for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period (or, in the case of Loans
denominated in Pounds Sterling, on the day of); provided that if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the LIBO Screen Rate shall
not be available at such time for such Interest Period with respect to the
applicable currency then the LIBO Rate shall be the Interpolated Rate or, if
applicable pursuant to the terms of Section 2.14(a), the applicable Reference
Bank Rate, in either case at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, each promissory note
delivered pursuant to this Agreement, any Letter of Credit applications and any
agreements between any Borrower and any Issuing Bank regarding such Issuing
Bank’s Letter of Credit Commitment or the respective rights and obligations
between any Borrower and such Issuing Bank in connection with the issuance of
Letters of Credit, and any other agreements, instruments, documents and
certificates executed by or on behalf of any Borrower and delivered to or in
favor of the Credit Parties concurrently herewith or hereafter in connection
with the Transactions hereunder, including any amendments, modifications or
supplements thereto or waivers thereof.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.  

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

“Material Acquisition” means any Permitted Acquisition where the aggregate cash
consideration exceeds $500,000,000.  

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of any material
provision of any Loan Document or the rights or remedies of the Credit Parties
thereunder.

“Maturity Date” means October 23, 2020 (the fifth anniversary of the Effective
Date), as the same may be extended pursuant to Section 2.24.

-14-

--------------------------------------------------------------------------------

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.24(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Borrower of any proceeding under any debtor
relief laws naming such Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit or Loan Document) and which shall, for the avoidance of doubt, be
treated as Excluded Taxes.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in Section
10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

-15-

--------------------------------------------------------------------------------

 

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
that satisfies the following conditions:

(a)in the case of an Acquisition of the Equity Interests of any Person, the
board of directors (or other comparable governing body) of such other Person
shall have approved the Acquisition; and

(b)(i) no Default shall exist and be continuing immediately before or
immediately after giving effect thereto, (ii) the representations and warranties
made by the Borrowers in any Loan Document (other than the representations and
warranties contained in Sections 3.04(b), 3.05 and 3.09) shall be true and
correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the date of such Acquisition (after giving effect thereto), and (iii)
in the case of an Acquisition of any Person where the aggregate cash
consideration exceeds $200,000,000, the Company shall have delivered to the
Administrative Agent a certificate demonstrating that, upon giving effect to
such Acquisition on a Pro Forma Basis, the Borrowers would be in compliance with
the Consolidated Leverage Ratio covenant set forth in Section 6.05 as of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to Section 5.01(a) or (b).

“Permitted Encumbrances” means:

(a)Liens imposed by law (other than Liens imposed under ERISA) for Taxes that
are not yet due or are being contested in compliance with Section 5.04(a);

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, lessors’
and other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04(a);

(c)pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations (other than any Lien imposed under ERISA);

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)Liens securing judgments for the payment of money not constituting an Event
of Default under clause (j) of Article VII; and

(f)easements, zoning restrictions, rights-of-way and similar encumbrances
affecting real property that do not secure any substantial amount and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the applicable Person;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means any Investment by the Company or any Subsidiary
that satisfies the following conditions:  (a) no Default shall exist and be
continuing immediately before or immediately after giving effect thereto, (b)
the representations and warranties made by the Borrowers in any Loan Document
(other than the representations and warranties contained in Sections 3.04(b),
3.05 and 3.09) shall be true and correct in all material respects (or in all
respects if the applicable representation or warranty is already qualified by
concepts of materiality) on and as of the date of such Investment (after giving
effect thereto), and (c) in the case of an Investment in any Person (other than
the Company or any of its Subsidiaries) where the aggregate amount of such
Investment exceeds $200,000,000, the Company shall have delivered to the
Administrative Agent a certificate demonstrating that, upon giving effect to
such Investment on a Pro Forma Basis, the Borrowers would be in

-16-

--------------------------------------------------------------------------------

 

compliance with the Consolidated Leverage Ratio covenant set forth in Section
6.05 as of the most recent fiscal quarter for which the Company has delivered
financial statements pursuant to Section 5.01(a) or (b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.  

“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio covenant set forth in Section 6.05, that any Acquisition, Investment or
any sale of any business or Subsidiary shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which the Company has delivered financial
statements pursuant to Section 5.01(a) or (b).  In connection with the
foregoing, (a) income statement items (whether positive or negative)
attributable to the Person or property acquired, or business or Subsidiary sold,
shall be included to the extent relating to any period applicable in such
calculations to the extent (i) such items are not otherwise included in such
income statement items for the Company and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and (ii)
such items are supported by audited financial statements or other information
reasonably satisfactory to the Administrative Agent and (b) any Indebtedness
incurred or assumed by the Company or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not retired in connection with such
transaction shall be deemed to have been incurred as of the first day of the
applicable period.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
for Loans in the applicable currency and the applicable Interest Period (a) in
relation to Canadian Prime Rate  Loans or CDOR Rate Loans, as the rate at which
the relevant Reference Bank is willing to extend credit by the purchase of
bankers’ acceptances in Canadian Dollars which have been accepted by banks which
are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity equal or comparable to the
applicable Interest Period, (b) in relation to Australian Bill Rate Loans, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bills of exchange in Australian Dollars with a term to maturity
equal or comparable to the applicable Interest Period, (c) in relation to SOR
Rate Loans, as the rate quoted by the relevant Reference Bank to leading banks
in the Singapore interbank market for the offering of deposits in Singapore
Dollars and for a period equal or comparable to the applicable Interest Period,
and (d) in relation to Eurocurrency Loans, as the rate quoted by the relevant
Reference Bank to leading banks in the London interbank market for the offering
of deposits in the

-17-

--------------------------------------------------------------------------------

 

applicable currency and for a period equal or comparable to the applicable
Interest Period; provided that if any Reference Bank Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A., and such other banks as may be appointed by the
Administrative Agent in consultation with the Company (with the consent of any
such bank).

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Company and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than fifty percent (50%) of the sum of
the Total Revolving Credit Exposures and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is the Borrower, or any Affiliate of the Borrower shall be
disregarded. For the avoidance of doubt, assignments to any Borrower, or any
Affiliate or Subsidiary of any Borrower shall not be permitted hereunder in
accordance with Section 10.04(b).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission.

-18-

--------------------------------------------------------------------------------

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company.

“Significant Subsidiary” means each Domestic Subsidiary now existing or
hereafter acquired or formed, and each successor thereto, with respect to which,
after giving pro forma effect to such acquisition or formation, or at any other
time thereafter:

(a)the Company’s and its other Subsidiaries’ Investments in such Domestic
Subsidiary exceed ten percent (10%) of the total assets of the Company and its
Subsidiaries on a consolidated basis;

(b)the Company’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Domestic Subsidiary exceeds ten
percent (10%) of the total assets of the Company and its Subsidiaries on a
consolidated basis; or

(c)the Company’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Domestic Subsidiary exceeds
ten percent (10%) of such income of the Company and its Subsidiaries on a
consolidated basis.

“Singapore Dollars” means the lawful currency of Singapore.

“SOR Rate” means, for any Interest Period, the annual rate of interest
administered by the Association of Banks in Singapore (or any other Person that
takes over the administration of such rate) for Singapore Dollars and a period
equal or comparable to such Interest Period as displayed on page ABSFIX01 of the
Reuters screen (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “SOR Screen Rate”) as of 12:00 p.m.,
London time, on the first day of such Interest Period or, if such day is not a
Business Day, on the immediately preceding Business Day; provided that if the
SOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that if the SOR Screen Rate
shall not be available at such time for such Interest Period then the SOR Rate
shall be the Interpolated Rate or, if applicable pursuant to the terms of
Section 2.14(a), the applicable Reference Bank Rate, in either case as of 12:00
p.m., London time, on such day or, if such day is not a Business Day, on the
immediately preceding Business Day.

“SOR Rate Loan” means a Loan which bears interest at the SOR Rate.

“SOR Screen Rate” has the meaning assigned to such term in the definition of
“SOR Rate”.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal.  Such
reserve, liquid asset, fees or similar requirements shall, in the case of Loans
denominated in U.S. Dollars, include those imposed pursuant to Regulation D of
the Board.  Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board.  The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

-19-

--------------------------------------------------------------------------------

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or its
Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means, as to any Lender, (a) the applicable amount set
forth opposite such Lender’s name on Schedule 2.01 or (b) if such Lender has
entered into an Assignment and Assumption, the amount set forth for such Lender
as its Swingline Commitment in the Register.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lenders” means, collectively, JPMorgan Chase Bank, N.A., and any
Lender that assumes all or any portion of another Lender’s Swingline Commitment
in accordance with Section 2.05(a)(ii), each in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, as of any date, Consolidated Total Debt plus the
consolidated stockholders’ equity of the Company and its Subsidiaries
(calculated excluding adjustments to translate foreign assets and liabilities
for changes in foreign exchange rates made in accordance with Financial
Accounting Standards Board Statement Nos. 52 and 133), all as would be presented
according to GAAP in a consolidated balance sheet of the Company as of such
date.

-20-

--------------------------------------------------------------------------------

 

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by each Borrower of
each Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Alternate Base Rate, CDOR
Rate, Canadian Prime Rate, Australian Bill Rate or SOR Rate.

“UK Borrower” means any Borrower (a) that is organized or formed under the laws
of the United Kingdom or (b) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

“U.S. Dollars” or “$” means the lawful currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies

-21-

--------------------------------------------------------------------------------

 

the Company that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Such amendment,
regardless of whether requested by the Company or the Required Lenders, shall be
negotiated in good faith by the Company, the Administrative Agent and the
Lenders.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein. 

ARTICLE II

The Credits

SECTION 2.01Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing pursuant to Section 2.10) in, subject to Sections 2.04 and
2.11(c), (a) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the Dollar Amount of the Total
Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02Loans and Borrowings.

(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.14(b), (i) each Revolving Borrowing denominated in U.S.
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Company may request in accordance herewith, provided that ABR Loans in U.S.
Dollars shall be only available to the Company and each Designated Borrower that
is a Domestic Subsidiary, (ii) each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or CDOR Rate
Loans as the Company may request in accordance herewith, (iii) each Revolving
Borrowing denominated in Australian Dollars shall be comprised entirely of
Australian Bill Rate Loans, (iv) each Revolving Borrowing denominated in
Singapore Dollars shall be comprised entirely of SOR Rate Loans, and (v) each
Revolving Borrowing denominated in a Foreign Currency (other than Canadian
Dollars, Australian Dollars and Singapore Dollars) shall be comprised entirely
of Eurocurrency Loans.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurocurrency Loan, Canadian Prime Rate Loan, CDOR
Rate Loan, Australian Bill Rate Loan or SOR Rate Loan to any Borrower, or any
Loan to a Foreign Obligor, by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, Canadian Prime Rate Revolving Borrowing, CDOR Rate Revolving
Borrowing, Australian Bill Rate Revolving Borrowing or SOR Rate Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (i) an
integral multiple of (A) in the case of a Borrowing denominated in U.S. Dollars,
$1,000,000, (B) in the case of a Borrowing denominated in Japanese Yen,
¥100,000,000, and (C) in the case of a Borrowing denominated in any

-22-

--------------------------------------------------------------------------------

 

other Foreign Currency, the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $1,000,000, and (ii) not less than (A) in the
case of a Borrowing denominated in U.S. Dollars, $1,000,000, (B) in the case of
a Borrowing denominated in Japanese Yen, ¥100,000,000, and (C) in the case of a
Borrowing denominated in any other Foreign Currency, the smallest amount of such
Foreign Currency that has an Equivalent Amount in excess of $1,000,000.  At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is not less than $250,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).  Each
Swingline Loan shall be in an amount that is not less than $250,000.  Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurocurrency
Revolving Borrowings, Canadian Prime Rate Revolving Borrowings, CDOR Rate
Revolving Borrowings, Australian Bill Rate Revolving Borrowings and SOR Rate
Revolving Borrowings outstanding. 

(d)Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telecopy of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Company (or, in the case of a Revolving Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company) (a) in the case
of a Eurocurrency Borrowing denominated in U.S. Dollars, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, a Canadian Prime Rate Borrowing, a CDOR Rate Borrowing, an
Australian Bill Rate Borrowing or an SOR Rate Borrowing, not later than 11:00
a.m., Local Time, four (4) Business Days before the date of the proposed
Borrowing, or (c) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(i)the Borrower requesting such Borrowing;

(ii)the currency and aggregate amount of the requested Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be an ABR Borrowing, Eurocurrency Borrowing,
Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill Rate
Borrowing or SOR Rate Borrowing, as applicable;

(v)in the case of a Eurocurrency Borrowing, Canadian Prime Rate Borrowing, CDOR
Rate Borrowing, Australian Bill Rate Borrowing or SOR Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(vi)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the requested Revolving Borrowing shall be denominated in U.S.
Dollars.  If no election as to the Type of Revolving Borrowing is specified,
then, (A) in the case of a Borrowing denominated in U.S. Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing, (B) in the case of a Borrowing
denominated in Canadian Dollars, the requested

-23-

--------------------------------------------------------------------------------

 

Revolving Borrowing shall be a CDOR Rate Borrowing, (C) in the case of a
Borrowing denominated in Australian Dollars, the requested Revolving Borrowing
shall be an Australian Bill Rate Borrowing, (D) in the case of a Borrowing
denominated in Singapore Dollars, the requested Revolving Borrowing shall be an
SOR Rate Borrowing, and (E) in the case of a Borrowing denominated in any other
Foreign Currency, the requested Revolving Borrowing shall be a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Revolving Borrowing, Canadian Prime Rate Revolving Borrowing, CDOR
Rate Revolving Borrowing, Australian Bill Rate Revolving Borrowing or SOR Rate
Revolving Borrowing, then the Company shall be deemed to have selected an
Interest Period of one (1) month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

(a)each Eurocurrency Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion or continuation
of any Borrowing as a Eurocurrency Borrowing;

(b)each Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill Rate
Borrowing and SOR Rate Borrowing as of the date of such Borrowing or, if
applicable, the date of conversion or continuation of any Borrowing as a
Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill Rate
Borrowing or SOR Rate Borrowing;

(c)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(d)all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.

SECTION 2.05Swingline Loans.

(a)Subject to the terms and conditions set forth herein, each Swingline Lender
may in its sole discretion (and without any obligation to do so) make Swingline
Loans in U.S. Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans made
by such Swingline Lender exceeding such Swingline Lender’s Swingline Commitment,
(ii) the Dollar Amount of such Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment (such Commitment to be calculated without giving effect
to any assignment of any portion of the initial Swingline Lender’s original
Commitment as of the Effective Date, unless such Swingline Lender also assigns a
proportional amount of its Swingline Commitment to the assignee or to another
Lender with a Commitment at least equal to the Commitment amount being
assigned), or (iii) the Dollar Amount of the Total Revolving Credit Exposures
exceeding the total Commitments; provided that a Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow Swingline Loans.

(b)To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall

-24-

--------------------------------------------------------------------------------

 

be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from the Company.  Each Swingline Lender shall make its ratable
portion of the requested Swingline Loan (such ratable portion to be calculated
based upon such Swingline Lender’s Swingline Commitment in proportion to the
total Swingline Commitments of all of the Swingline Lenders) available to the
Company by means of a credit to an account of the Company with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to such Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. 

(c)The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

(d)Any Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans.  Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 Noon, New York City time, on a Business Day, then no
later than 5:00 p.m., New York City time, on such Business Day, and if received
after 12:00 Noon, New York City time, on a Business Day, then no later than
10:00 a.m., New York City Time, on the immediately succeeding Business Day), to
pay to the Administrative Agent, for the account of such Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline
Lender.  Any amounts received by a Swingline Lender from the Company (or other
party on behalf of the Company) in respect of a Swingline Loan after receipt by
such Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to such Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

SECTION 2.06Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit denominated in Agreed Currencies
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Notwithstanding

-25-

--------------------------------------------------------------------------------

 

anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions so as to result in a
violation of any Sanctions or (ii) in any other manner that would result in a
violation of any Sanctions by any party to this Agreement. 

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (no less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension, or such later date
and time as the Administrative Agent and the Issuing Bank may agree in a
particular instance in their sole discretion) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Sections 2.04 and 2.11(c), (i) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by the Issuing Bank at such time plus (y)
the aggregate amount of all LC Disbursements made by the Issuing Bank that have
not yet been reimbursed by or on behalf of the Borrower at such time shall not
exceed its Letter of Credit Commitment, (ii) the sum of the Dollar Amount of the
Revolving Credit Exposure of each Lender shall not exceed such Lender’s
Commitment, and (iii) the Dollar Amount of the Total Revolving Credit Exposures
shall not exceed the total Commitments. The Company may, at any time and from
time to time, reduce the Letter of Credit Commitment of any Issuing Bank with
the consent of such Issuing Bank; provided that the Company shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iii) above shall not
be satisfied.

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one (1) year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date (unless
such Letter of Credit has been cash collateralized in a manner satisfactory to
the Issuing Bank); provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Company and the Issuing Bank
pursuant to which the expiration date of such Letter of Credit shall be
automatically extended for a period of up to 12 months (but not to a date later
than the date set forth in clause (ii) above (unless such Letter of Credit has
been cash collateralized in a manner satisfactory to the Issuing Bank)).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Company on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the

-26-

--------------------------------------------------------------------------------

 

Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. 

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in an amount equal to such LC Disbursement
not later than 1:00 p.m., Local Time, on the date that such LC Disbursement is
made, if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the Company prior to such time on such date, then not later than 1:00 p.m.,
Local Time, on the Business Day immediately following the day that the Company
receives such notice; provided that, if such LC Disbursement is not less than
the Equivalent Amount of $100,000, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in
the Dollar Amount of such LC Disbursement and, to the extent so financed, the
Company’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Company fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Company in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Company, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.  If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject a Credit Party to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in U.S. Dollars, the Company shall, at its option, either
(x) pay the amount of any such tax requested by such Credit Party or (y)
reimburse each LC Disbursement made in such Foreign Currency in U.S. Dollars, in
an amount equal to the Dollar Amount, calculated using the applicable exchange
rates, on the date such LC Disbursement is made, of such LC Disbursement.

(f)Obligations Absolute.  The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Credit Parties nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law) suffered by the Company

-27-

--------------------------------------------------------------------------------

 

that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.   

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.  

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the reimbursement is due and payable at the rate per annum then
applicable to ABR Revolving Loans (or, if such LC Disbursement is denominated in
a Foreign Currency, at the Overnight Foreign Currency Rate for such Foreign
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Revolving Loans), and such interest shall be due and payable on the date when
such reimbursement is payable; provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i)Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent at the written request of the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than fifty percent (50%) of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the Company
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to

-28-

--------------------------------------------------------------------------------

 

any Borrower described in clause (g) or (h) of Article VII.  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account, and the Borrowers hereby grant to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, a security interest in such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than fifty percent (50%) of the total LC Exposure), be applied to
satisfy other Obligations.  If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Company within three (3) Business Days after all Events of Default have been
cured or waived. 

SECTION 2.07Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in U.S. Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of Loans denominated in a
Foreign Currency, by 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such Foreign Currency and at such
Eurocurrency Payment Office; provided that Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to (x) in the case of Loans denominated in U.S.
Dollars, an account of such Borrower maintained with the Administrative Agent in
New York City and designated by the Company in the applicable Borrowing Request,
and (y) in the case of Loans denominated in a Foreign Currency, an account of
such Borrower in the relevant jurisdiction and designated by the Company in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08Interest Elections.

(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill
Rate Borrowing or SOR Rate Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Company may elect to
convert such Borrowing to a different

-29-

--------------------------------------------------------------------------------

 

Type or to continue such Borrowing and, in the case of a Eurocurrency Revolving
Borrowing, Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill
Rate Borrowing or SOR Rate Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued. 

(b)To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telecopy of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the Company
(or, in the case of a Revolving Borrowing denominated in U.S. Dollars, by
telephone confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Company) by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Notwithstanding any other provision of this
Section, the Company shall not be permitted to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans, Canadian Prime
Rate Loans, CDOR Rate Loans, Australian Bill Rate Loans or SOR Rate Loans that
does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available to the applicable Borrower for such Borrowing
when it was made.

(c)Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing, Eurocurrency
Borrowing, Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill
Rate Borrowing or SOR Rate Borrowing, as applicable; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, Canadian Prime Rate
Borrowing, CDOR Rate Borrowing, Australian Bill Rate Borrowing or SOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing,
Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill Rate
Borrowing or SOR Rate Borrowing but does not specify an Interest Period, then
the Company shall be deemed to have selected an Interest Period of one (1)
month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing, Canadian Prime Rate Revolving
Borrowing, CDOR Rate Revolving Borrowing, Australian Bill Rate Revolving
Borrowing or SOR Rate Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in U.S. Dollars, such Borrowing shall be converted to an ABR
Borrowing,

-30-

--------------------------------------------------------------------------------

 

(ii) in the case of a Canadian Prime Rate Borrowing, such Borrowing shall
automatically continue as a Canadian Prime Rate Borrowing with an Interest
Period of one (1) month, (iii) in the case of a CDOR Rate Borrowing, such
Borrowing shall automatically continue as a CDOR Rate Borrowing with an Interest
Period of one (1) month, (iv) in the case of an Australian Bill Rate Borrowing,
such Borrowing shall automatically continue as an Australian Bill Rate Borrowing
with an Interest Period of one (1) month, (v) in the case of an SOR Rate
Borrowing, such Borrowing shall automatically continue as an SOR Rate Borrowing
with an Interest Period of one (1) month, and (vi) in the case of a Borrowing
denominated in any other Foreign Currency, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one (1) month.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (x) no outstanding
Revolving Borrowing may be converted to or continued as a Eurocurrency
Borrowing, Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill
Rate Borrowing or SOR Rate Borrowing, and (y) unless repaid, each Eurocurrency
Revolving Borrowing, Canadian Prime Rate Borrowing, CDOR Rate Revolving
Borrowing, Australian Bill Rate Revolving Borrowing and SOR Rate Revolving
Borrowing shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing denominated in a Foreign Currency, Canadian Prime Rate
Revolving Borrowing, CDOR Rate Revolving Borrowing, Australian Bill Rate
Revolving Borrowing or SOR Rate Revolving Borrowing shall be redenominated in
Dollars at the time of such conversion) at the end of the Interest Period
applicable thereto. 

SECTION 2.09Termination and Reduction of Commitments.

(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b)The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrowers shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposures would
exceed the total Commitments.

(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

SECTION 2.10Repayment of Loans; Evidence of Debt.

(a)(i) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) the Company hereby unconditionally promises to
pay to the Administrative Agent for the account of the Swingline Lenders the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the fifth (5th) Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made to the
Company, the Company shall repay all Swingline Loans then outstanding, and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made to such Borrower by

-31-

--------------------------------------------------------------------------------

 

such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. 

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)Subject to Section 10.04(b)(iv), the entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the Obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of each
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.11Prepayment of Loans.

(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section; provided that each prepayment shall be in an
aggregate amount that is (i) an integral multiple of (A) in the case of an ABR
Revolving Borrowing, $100,000, (B) in the case of a Eurocurrency Revolving
Borrowing denominated in U.S. Dollars, $1,000,000, (C) in the case of a
Eurocurrency Revolving Borrowing denominated in Japanese Yen, ¥100,000,000, and
(D) in the case of a Eurocurrency Revolving Borrowing denominated in any other
Foreign Currency, a Canadian Prime Rate Revolving Borrowing, a CDOR Rate
Revolving Borrowing, an Australian Bill Rate Revolving Borrowing or an SOR Rate
Revolving Borrowing, the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $1,000,000, and (ii) not less than (A) in the
case of a Swingline Borrowing, $100,000, (B) in the case of an ABR Revolving
Borrowing, $1,000,000, (C) in the case of a Eurocurrency Revolving Borrowing
denominated in U.S. Dollars, $1,000,000, (D) in the case of a Eurocurrency
Revolving Borrowing denominated in Japanese Yen, ¥100,000,000, and (E) in the
case of a Eurocurrency Revolving Borrowing denominated in any other Foreign
Currency, Canadian Prime Rate Revolving Borrowing, a CDOR Rate Revolving
Borrowing, an Australian Bill Rate Revolving Borrowing or an SOR Rate Revolving
Borrowing, the smallest amount of such Foreign Currency that has an Equivalent
Amount in excess of $1,000,000.

(b)The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of Swingline Loans, the
Company shall notify the Swingline Lenders) by telecopy of a written notice
signed by the Borrower (or, in the case of a prepayment of a Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written notice signed by the Borrower)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in U.S. Dollars, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of a Eurocurrency Revolving Borrowing denominated in a
Foreign Currency, a Canadian Prime Rate Revolving Borrowing, a CDOR Rate
Revolving Borrowing, an Australian Bill Rate Revolving Borrowing or an SOR Rate
Revolving Borrowing, not later than 11:00 a.m., Local Time, four (4) Business
Days before the date of prepayment, (iii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment or (iv) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of

-32-

--------------------------------------------------------------------------------

 

prepayment.  Each such telephonic and written notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and break funding payments to the extent required by Section 2.16. 

(c)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the Total
Revolving Credit Exposures (calculated, with respect to Revolving Loans and LC
Exposure denominated in Foreign Currencies, as of the most recent Computation
Date with respect to each such Revolving Loans and LC Exposure) exceeds the
total Commitments or (ii) solely as a result of fluctuations in currency
exchange rates, the aggregate principal Dollar Amount of the Total Revolving
Credit Exposures (so calculated), as of the most recent Computation Date,
exceeds one hundred five percent (105%) of the total Commitments, the Borrowers
shall, in each case, immediately repay Borrowings or cash collateralize LC
Exposure in accordance with the procedures set forth in Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the Dollar
Amount of the Total Revolving Credit Exposures (so calculated) to be less than
or equal to the total Commitments.

SECTION 2.12Fees.

(a)The Company agrees to pay to the Administrative Agent for the account of each
Lender a facility fee, which shall accrue at the Applicable Rate on the daily
amount of the Commitment of such Lender (whether used or unused) during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure.  Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand.  All facility fees shall
be computed on the basis of a year of three hundred sixty (360) days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b)The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the Company
and the Issuing Bank on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any

-33-

--------------------------------------------------------------------------------

 

other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand.  All participation fees and fronting
fees shall be computed on the basis of a year of three hundred sixty (360) days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). 

(c)The Company agrees to pay to the Administrative Agent and the Arrangers, for
their own respective accounts, fees payable in the amounts and at the times
separately agreed upon between the Company, on the one hand, and the
Administrative Agent or either Arranger, on the other.

(d)All fees payable hereunder shall be paid on the dates due, in U.S. Dollars
and immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

SECTION 2.13Interest.

(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate, and the Loans
comprising each Canadian Prime Rate Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.  The Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.  The Loans comprising each Australian Bill Rate
Borrowing shall bear interest at the Australian Bill Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.  The Loans
comprising each SOR Rate Borrowing shall bear interest at the SOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrowers hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, two percent (2%) plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, two percent (2%) plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Canadian Prime Rate Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan, Canadian Prime Rate Loan, CDOR Rate Loan, Australian Bill
Rate Loan or SOR Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.  All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e)All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, interest on Borrowings denominated in Canadian Dollars, and interest based
on the Australian Bill Rate or the SOR Rate, shall be computed on the basis of a
year of three hundred sixty-five (365) days (or three hundred sixty-six (366)
days in a leap year) and (ii) for Borrowings denominated in Pounds Sterling
shall be computed on the basis of a year of three hundred sixty-five (365) days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate, Canadian Prime
Rate, CDOR Rate,

-34-

--------------------------------------------------------------------------------

 

Australian Bill Rate or SOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. 

SECTION 2.14Alternate Rate of Interest.

(a)If, at the time that the Administrative Agent shall seek to determine the
relevant LIBO Screen Rate, CDOR Screen Rate, BBSY Screen Rate or SOR Screen Rate
for any Interest Period, the applicable LIBO Screen Rate, CDOR Screen Rate, BBSY
Screen Rate or SOR Screen Rate shall not be available for such Interest Period
and/or for the applicable currency for any reason and the Administrative Agent
shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the LIBO Rate, CDOR Rate, Australian Bill Rate or SOR Rate, as the case may be,
for such Interest Period for the relevant Borrowing shall be the applicable
Reference Bank Rate supplied to the Administrative Agent by two or more
Reference Banks.

(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing, Canadian Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill
Rate Borrowing or SOR Rate Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, LIBO Rate, Canadian Prime Rate, CDOR Rate,
Australian Bill Rate or SOR Rate, as applicable, for such Interest Period
(including, for the avoidance of doubt, pursuant to Section 2.14(a)); or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, LIBO Rate, Canadian Prime Rate, CDOR Rate, Australian Bill
Rate or SOR Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing, Canadian
Prime Rate Borrowing, CDOR Rate Borrowing, Australian Bill Rate Borrowing or SOR
Rate Borrowing, as the case may be, shall be ineffective, (ii) if any Borrowing
Request requests a Eurocurrency Revolving Borrowing denominated in U.S. Dollars,
such Borrowing shall be made as an ABR Borrowing, (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in Canadian Dollars,
such Borrowing shall be made as an Canadian Prime Rate Borrowing, and (iv) if
any Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
any other Foreign Currency, such Borrowing Request shall be ineffective;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or any applicable interbank market
any other condition, cost or expense (other than Taxes) affecting any Loan
Document or Loans made by such Lender or any Letter of Credit or participation
therein; or

-35-

--------------------------------------------------------------------------------

 

(iii)subject any Recipient to any Taxes (other than Indemnified Taxes or
Excluded Taxes; provided, however, that Other Connection Taxes imposed
specifically with respect to banks, financial institutions, or financial
transactions by any national or international taxing authority shall not be
treated as Excluded Taxes for purposes of this Section 2.15(a)(iii)) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan (including
pursuant to any conversion of any Borrowing denominated in an Agreed Currency to
a Borrowing denominated in any other Agreed Currency) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (including pursuant to any
conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency) or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder, whether of principal, interest or otherwise (including pursuant to
any conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency), then the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender, the Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of any Loan Document or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay (or cause the applicable Designated Borrower to pay) to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt
thereof.  

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan, Canadian Prime Rate Loan, CDOR Rate Loan,
Australian Bill Rate Loan or SOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency

-36-

--------------------------------------------------------------------------------

 

Loan, Canadian Prime Rate Loan, CDOR Rate Loan, Australian Bill Rate Loan or SOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan,
Canadian Prime Rate Loan, CDOR Rate Loan, Australian Bill Rate Loan or SOR Rate
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan, Canadian
Prime Rate Loan, CDOR Rate Loan, Australian Bill Rate Loan or SOR Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the Company shall compensate (or cause the applicable Designated Borrower to
compensate) each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, Canadian Prime Rate, CDOR Rate,
Australian Bill Rate or SOR Rate that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the London
interbank market, Canadian Prime Rate market, CDOR Rate market, Australian Bill
Rate market or SOR Rate market, as applicable.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof. 

SECTION 2.17Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Borrowers.  The Borrowers shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or

-37-

--------------------------------------------------------------------------------

 

liability delivered to the applicable Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. 

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments made under any Loan Document
shall deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender, (it being understood that providing any information currently required
by any U.S. federal income tax withholding form shall not be considered
prejudicial to the position of a Recipient).

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of

-38-

--------------------------------------------------------------------------------

 

interest under any Loan Document, executed originals of IRS Form W-8BEN or Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; 

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

-39-

--------------------------------------------------------------------------------

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)Additional United Kingdom Withholding Tax Matters.

(i)Subject to clause (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(ii)

(A)A Lender which at any time (x) holds a passport under the HMRC DT Treaty
Passport scheme and (y) wishes such scheme to apply to this Agreement, shall
provide its scheme reference number and its jurisdiction of tax residence to
each UK Borrower and the Administrative Agent.

(B)Upon satisfying either clause (A) above, such Lender shall have satisfied its
obligation under paragraph (g)(i) above.

(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Borrower(s)
shall make a Borrower DTTP Filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:

(A)each UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B)each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1)such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2)HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within sixty (60) days of
the date of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

(v)Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

-40-

--------------------------------------------------------------------------------

 

(vi)Each Lender shall notify the Company and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder. 

(vii)If a Lender assigns or transfers any of its rights or obligations under the
Loan Documents or changes its lending office, and as a result of circumstances
existing at the date the assignment, transfer or change occurs, a U.K. Borrower
would be obligated to make a payment to the new Lender or Lender acting through
its new lending office under Section 2.17, then a new Lender or Lender acting
through its new lending office is only entitled to receive payment under this
Section 2.17 to the same extent as the assigning Lender or Lender acting through
its previous lending office would have been if the assignment, transfer or
change had not occurred.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any Indemnified Taxes or Other Taxes paid or
payable by a Recipient pursuant to Section 2.17(d) incurred more than two
hundred seventy (270) days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Company of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the two hundred seventy (270) day period referred to above shall be
extended to include the period of retroactive effect thereof.

(k)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available

-41-

--------------------------------------------------------------------------------

 

funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at (x) in the case of payments denominated in U.S. Dollars, its offices at 270
Park Avenue, New York, New York, and (y) in the case of payments denominated in
a Foreign Currency, its Eurocurrency Payment Office for such Foreign Currency,
in each case except payments to be made directly to the Issuing Bank or
Swingline Lenders as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan or LC Disbursement, and all other payments hereunder
and under each other Loan Document shall be made in U.S.
Dollars.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Borrowing or LC Disbursement in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
Foreign Currency with the result that such Foreign Currency no longer exists or
the applicable Borrower is not able to make payment to the Administrative Agent
for the account of the Lenders in such Foreign Currency, then all payments to be
made by such Borrower hereunder in such Foreign Currency shall instead be made
when due in U.S. Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that such Borrower takes all risks of the imposition of any such currency
control or exchange regulations. 

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing

-42-

--------------------------------------------------------------------------------

 

Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency). 

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay (or cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If (i) any Lender requests compensation under Section 2.15, (ii) any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, (iii) any Lender becomes a Defaulting Lender, or (iv) any Lender becomes a
Non-Extending Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank and Swingline Lenders), which consent shall not unreasonably be
withheld, (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (z) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

-43-

--------------------------------------------------------------------------------

 

SECTION 2.20Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: 

(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.02); provided that any
waiver, amendment or other modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately
when compared to the other affected Lenders, or increases or extends the
Commitment of such Defaulting Lender, shall require the consent of such
Defaulting Lender;  

(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (A) to the extent that the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments, (B) to the extent that such reallocation does not cause
the Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment, and (C) if the conditions set forth in
Section 4.02 are satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Company’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii)if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable under
Section 2.12(a) to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

(d)so long as such Lender is a Defaulting Lender, (i) no Swingline Lender shall
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew or extend any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure

-44-

--------------------------------------------------------------------------------

 

will be one hundred percent (100%) covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with clause (c) above, and (ii) Swingline Exposure related to any
newly made Swingline Loan or LC Exposure related to any newly issued, amended,
renewed or extended Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (c)(i) above (and such Defaulting
Lender shall not participate therein). 

In the event that the Administrative Agent, the Company, each Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21Expansion Option.

(a)The Company may from time to time, but not more than five (5) times during
the term of this Agreement, elect to increase the aggregate Commitments and/or
enter into one or more tranches of term loans (each, an “Incremental Term
Loan”), in each case in a minimum amount of $10,000,000 and an integral multiple
of $5,000,000 in excess thereof so long as, after giving effect thereto, the
aggregate amount of such Commitment increases and all such Incremental Term
Loans does not exceed $500,000,000.  The Company may arrange for any such
Commitment increase or Incremental Term Loan to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting Lender
shall be subject to the approval of the Company and the Administrative Agent
and, except in the case of an Incremental Term Loan, the Swingline Lenders and
the Issuing Banks, which approvals shall not be unreasonably withheld and (ii)
(A) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit F, and (B) in the case
of an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit G hereto.  No consent of any
Lender (other than the Lenders participating in such Commitment increase or
Incremental Term Loan) shall be required for any such increase or Incremental
Term Loan pursuant to this Section 2.21.

(b)Commitment increases, new Commitments and Incremental Term Loans created
pursuant to this Section 2.21 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders and/or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) or Incremental Term Loan shall
become effective under this paragraph unless (i) on the proposed date of the
effectiveness of such Commitment increase or Incremental Term Loan, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied both before and immediately after giving effect to such Commitment
increase or Incremental Term Loan or waived by the Required Lenders, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in pro forma compliance with the Consolidated Leverage Ratio covenant
set forth in Section 6.05, with Consolidated Total Debt measured as of the date
of and immediately after giving effect to any funding in connection with such
Commitment increase or Incremental Term Loan (and the application of proceeds
thereof to the repayment of any other Indebtedness) and Consolidated EBITDA
measured for the Reference Period then most recently ended for which the Company
has delivered financial statements pursuant to Sections 5.01(a) or (b), and (ii)
the Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder immediately after giving effect to such Commitment
increase or Incremental Term Loan.

(c)On the effective date of any increase in the aggregate Commitments or any
Incremental Term Loan being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make

-45-

--------------------------------------------------------------------------------

 

available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
Commitment increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Company,
in accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, Canadian Prime Rate Loan, CDOR Rate Loan,
Australian Bill Rate Loan and SOR Rate Loan, shall be subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods. 

(d)The Incremental Term Loans (i) shall rank pari passu in right of payment with
the Revolving Loans, (ii) shall not mature earlier than the Maturity Date (but
may have amortization prior to such date) and (iii) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (x) the terms and conditions applicable to any
Incremental Term Loan maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (y) the Incremental
Term Loans may be priced differently than the Revolving Loans.

(e)Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Increasing
Lender participating in such Incremental Term Loan, each Augmenting Lender
participating in such Incremental Term Loan, if any, and the Administrative
Agent.  Each Incremental Term Loan Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.21.  Nothing
contained in this Section 2.21 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.

SECTION 2.22Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of any Borrower in
respect of any sum due to any Credit Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Credit Party of
any sum adjudged to be so due in such other currency such Credit Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Credit Party in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Credit Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Credit Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Credit Party agrees to remit such excess
to such Borrower.

-46-

--------------------------------------------------------------------------------

 

SECTION 2.23Designated Borrowers. 

(a)Effective as of the date hereof, each Subsidiary identified on Schedule 2.23
shall be a Designated Borrower hereunder and may receive Revolving Loans for its
account on the terms and conditions set forth in this Agreement.

(b)The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional wholly owned Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit C (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have (i) received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their reasonable discretion, and (ii) received promissory
notes signed by such new Borrowers to the extent any Lenders so
require.  Furthermore, no Subsidiary of the Company shall become a Designated
Borrower if (i) any Lender is not licensed to make Loans to such Subsidiary in
the jurisdiction of its organization or (ii) it is otherwise unlawful for such
Subsidiary to become a Designated Borrower or for any Lender to make Loans to
such Subsidiary as provided herein. No Lender shall be obligated to make Loans
to any Applicant Borrower or Designated Borrower if making such Loans by such
Lender would (i) be unlawful, or (ii) cause additional costs (including Taxes)
to be incurred by such Lender that would not otherwise be reimbursable under
Section 2.17 or the other provisions of this Agreement. If the foregoing
conditions have been satisfied, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit D (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Borrowing Request
may be submitted on behalf of such Designated Borrower until the date that is
five (5) Business Days after such effective date.

(c)The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature regardless of which
Borrower actually borrows Revolving Loans hereunder or the amount of such
Revolving Loans borrowed or the manner in which the Administrative Agent or any
Lender accounts for such Revolving Loans on its books and records.  The
Obligations of all Foreign Obligors shall be several in nature, and
notwithstanding any provision of this Agreement or in any other Loan Document,
express or implied, in no event shall any Foreign Obligor be obligated to make
any payments in respect of an Obligation of the Company or a Designated Borrower
that is a Domestic Subsidiary.  All provisions in this Agreement and each other
Loan Document shall be interpreted and applied consistently with this Section
2.23(c), and if and where other provisions of this Agreement or any other Loan
Document conflict with the provisions of this Section 2.23(c), the provisions of
this Section 2.23(c) shall apply.

(d)Each Subsidiary that is or becomes a Designated Borrower pursuant to this
Section 2.23 hereby irrevocably appoints the Company as its agent for all
purposes relevant to the Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Revolving Loans made by the Lenders to any such
Designated Borrower hereunder.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or

-47-

--------------------------------------------------------------------------------

 

other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower. 

(e)The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Revolving Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Revolving Loans
made to it, as of the effective date of such termination.  The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

(f)If the selection of a particular Designated Borrower results (or is
reasonably anticipated to result) in amounts becoming payable under Section
2.17, the Company may make a written request to the Administrative Agent for an
amendment to this Agreement that would create a separate tranche of Lenders to
provide credit to such Designated Borrower in a manner that would eliminate or
minimize amounts payable under Section 2.17.  The Administrative Agent and the
Lenders agree to consider such amendment request in good faith.  The Company
hereby agrees to pay (or to cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by the Administrative Agent or any Lender
in connection with any such amendment, subject to compliance by the Lenders with
the applicable provisions of Section 2.17(f).

(g)Illegality. If, in any applicable jurisdiction, the Administrative Agent, any
Issuing Bank or any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any Issuing Bank or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan, in each of the foregoing cases to any
Designated Borrower who is organized under the laws of a jurisdiction other than
the United States, a state thereof or the District of Columbia, such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Company, and until such notice by such Person is
revoked, any obligation of such Person to issue, make, maintain, fund or charge
interest with respect to any such Loan shall be suspended, and to the extent
required by applicable law, cancelled.  Upon receipt of such notice, the Loan
Parties shall (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

SECTION 2.24Extension Options.

(a)Extension Requests.  The Company may, by written notice to the Administrative
Agent (which shall promptly deliver a copy thereof to each Lender) given not
less than thirty (30) days and not more than ninety (90) days prior to each of
the first and second anniversaries of the Effective Date, request a one-year
extension of the Maturity Date then in effect (the Maturity Date then in effect
being called the “Existing Termination Date”).  Each Lender shall, by written
notice to the Company and the Administrative Agent given not later than the
twentieth (20th) day after the Administrative Agent’s receipt of the applicable
extension request, advise the Company and the Administrative Agent whether it
agrees to such extension (each Lender agreeing to the applicable requested
extension being called an “Extending Lender”, and each Lender declining to agree
to the applicable requested extension being called a “Non-Extending
Lender”).  Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Non-Extending Lender.  If Required Lenders (including, for
purposes of this calculation, each Lender that agrees to replace a Non-Extending
Lender in accordance with Section 2.24(b)) agree to the applicable extension
request, then the Maturity Date shall, as to the Extending Lenders, be extended
to the first anniversary of the Existing Termination Date.  The decision of any
Lender to agree or withhold agreement to either such extension request shall be
at the sole discretion of such Lender.

-48-

--------------------------------------------------------------------------------

 

(b)Commitment Terminations.  The Commitments of the Non-Extending Lenders shall
terminate on the Existing Termination Date.  The principal amount of outstanding
Loans made by Non-Extending Lenders, together with accrued interest thereon and
accrued fees and other amounts payable to or for the accounts of Non-Extending
Lenders hereunder, shall be due and payable on the Existing Termination
Date.  On the Existing Termination Date the Borrowers shall also make such other
prepayments of the Loans and, to the extent no Loans remain outstanding, cash
collateralize, in a manner approved in writing by the Administrative Agent and
the Issuing Bank, LC Exposure in an aggregate principal amount sufficient to
cause the Dollar Amount of the Total Revolving Credit Exposures (calculated,
with respect to Revolving Loans and LC Exposure denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Revolving Loans and LC Exposure) to be less than or equal to the total
Commitments.  The Company shall have the right, pursuant to and in accordance
with Section 2.19(b), to replace a Non-Extending Lender with a Lender or other
financial institution that will agree to the applicable extension request, and
any such replacement Lender shall for all purposes constitute an Extending
Lender. 

(c)Rights of the Swingline Lenders and Issuing Bank.  The Availability Period
and the Maturity Date (without taking into consideration any extension pursuant
to this Section 2.24), as such terms are used in reference to any Swingline
Lender (or any Swingline Loans made by such Swingline Lender) or the Issuing
Bank (or any Letters of Credit issued by the Issuing Bank), may not be extended
without the prior written consent of such Swingline Lenders or each Issuing
Bank, as the case may be, it being understood and agreed that, if such Swingline
Lender or each Issuing Bank, as the case may be, does not consent to the
applicable extension, (i) such Swingline Lender or such Issuing Bank, as the
case may be, shall continue to have all the rights and obligations of a
Swingline Lender or an Issuing Bank, as the case may be, hereunder through the
Existing Termination Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to make any
Swingline Loans or to issue, amend, extend or renew any Letters of Credit (but
shall, in each case, continue to be entitled to the benefits of Sections 2.05,
2.06, 2.15, 2.17 and 10.03, as applicable, as to Swingline Loans or Letters of
Credit made or issued prior to such time), (ii) the principal amount of any
outstanding Swingline Loans made by such Swingline Lender, together with any
accrued interest thereon, shall, to the extent outstanding or accrued but unpaid
on the Existing Termination Date, be due and payable on the Existing Termination
Date, and (iii) the Borrowers shall cause the LC Exposure to be cash
collateralized in a manner approved in writing by the Administrative Agent and
the Issuing Bank no later than the date that is five Business Days prior to the
Existing Termination Date.  

(d)Conditions Precedent to Extensions.  No extension of the Maturity Date
pursuant to this Section 2.24 shall become effective unless (i) to the extent
requested by the Administrative Agent, the Administrative Agent shall have
received documents consistent with those delivered on the Effective Date as to
the corporate power and authority of the Borrowers to effect such extension and
(ii) the Administrative Agent shall have received a certificate executed by a
Financial Officer of the Company, dated as of the effective date of such
extension, stating that (A) as of such date, no Default has occurred and is
continuing or would result from such extension of the Maturity Date and (B) the
representations and warranties of the Borrowers set forth in the Loan Documents
are true in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of such date (except to the extent any such representations or warranties
are limited to an earlier date, in which case such representations and
warranties shall be true in all material respects as of such earlier date).  

ARTICLE III

Representations and Warranties

Except as otherwise provided in Section 3.12, each Borrower represents and
warrants to the Lenders that:

SECTION 3.01Organization; Powers.  Each Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets

-49-

--------------------------------------------------------------------------------

 

and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is qualified to do
business in, and is licensed and in good standing under the laws of, every
jurisdiction where such qualification is required; except in each case referred
to in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. 

SECTION 3.02Authorization; Enforceability.  The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  Each Loan Document has been
duly executed and delivered by each Borrower that is a party thereto and
constitutes a legal, valid and binding obligation of each such Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03Governmental Approvals; No Conflicts.  The Transactions do not and
will not (a) require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other Person, (b) violate
any applicable law, rule or regulation of any Governmental Authority or any
Organization Document of any Borrower, and (c) conflict with or result in any
material breach or contravention of, or the creation of any material Lien under,
or require any material payment to be made under (i) any material Contractual
Obligation to which any Borrower is a party or affecting any Borrower or the
properties of any Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Borrower or the properties of any Borrower or any of its
Subsidiaries is subject.

SECTION 3.04Financial Condition; No Material Adverse Change.

(a)The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income or operations, shareholders’ equity and cash
flows (i) as of and for the fiscal year ended September 30, 2014, reported on by
Deloitte and Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2015,
certified by its Financial Officer.  Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b)Since September 30, 2014, there has been no development, event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.05Litigation and Environmental Matters.

(a)There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrowers after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any Subsidiary or against any of their
properties or revenues that (i) except as described in the Company’s 2014 Form
10-K or any subsequent Form 10-Q or Form 8-K filing prior to the Effective Date
(the “Disclosed Litigation”), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (ii) purport to
affect or pertain to any Loan Document or the Transactions.

(b)The Company and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrowers have reasonably concluded that, except for the Disclosed
Litigation, violation of such Environmental

-50-

--------------------------------------------------------------------------------

 

Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. 

SECTION 3.06Compliance with Laws and Agreements; No Default.

(a)Each of the Borrowers and Significant Subsidiaries is in compliance with the
requirements of all laws, rules and regulations and orders, writs and decrees of
any Governmental Authority applicable to it or its properties, except to the
extent that (i) failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and
(ii) such requirement is being contested in good faith by appropriate
proceedings diligently conducted.  Each Borrower is in compliance with all
material Contractual Obligations to which such Borrower is a party or affecting
such Borrower or the properties of such Borrower or any of its Subsidiaries,
except to the extent that failure to comply therewith could not reasonably be
expected to result in a Material Adverse Effect.

(b)No Default has occurred and is continuing or would result from the
consummation of the Transactions.

SECTION 3.07Investment Company Status; Margin Regulations.

(a)Neither the Company, nor any Person Controlling the Company nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(b)No Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board), or extending credit for the purpose of
purchasing or carrying margin stock.

SECTION 3.08Taxes.  Each of the Borrowers and Significant Subsidiaries has
timely filed or caused to be filed all federal, state and other material Tax
returns and reports required to have been filed and have paid or caused to be
paid all federal, state and other material Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which such Borrower or such Significant
Subsidiary, as applicable, has set aside on its books adequate reserves.  There
is no proposed Tax assessment against any Borrower or any Subsidiary that would,
if made, have a Material Adverse Effect.

SECTION 3.09ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10Disclosure.  All information heretofore furnished by the Borrowers
to the Administrative Agent or any Lender for purposes of or in connection with
the Loan Documents or the Transactions is, and all such information hereafter
furnished by the Borrowers to the Administrative Agent or any Lender will be,
true and accurate in all material respects on the date as of which such
information is stated or certified.  The Borrowers have disclosed to the Lenders
in writing any and all facts known to the Borrowers’ management which could
reasonably be expected to result in a Material Adverse Effect.

-51-

--------------------------------------------------------------------------------

 

SECTION 3.11Subsidiaries.  Each Significant Subsidiary (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own or lease
its assets and carry on its business, except in each case referred to in this
clause (b) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect. 

SECTION 3.12Representations as to Foreign Obligors.  Each of the Company and
each Foreign Obligor represents and warrants to the Lenders that:

(a)Such Foreign Obligor is subject to civil and commercial laws, rules and
regulations with respect to its obligations under the Loan Documents to which it
is a party (collectively, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts.  Neither any Foreign Obligor nor any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

(b)The Applicable Foreign Obligor Documents are in proper legal form under the
laws, rules and regulations of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the laws, rules and regulations of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which any Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)There is no Tax imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Obligor is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by such Foreign Obligor pursuant to
the Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.

(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

SECTION 3.13Use of Proceeds.  The proceeds of the Loans will be used only for
the purposes specified in Section 5.08.

SECTION 3.14Anti-Corruption Laws and Sanctions.  The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.  The Company, its
Subsidiaries and, to the knowledge of the Borrowers, their respective employees,
officers, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects (except to the extent that (i)
such noncompliance does not involve any executive officer or similar member of
senior management of the Company or such Subsidiary and does not represent a
systemic failure of compliance controls, (ii) the Company or such Subsidiary is
diligently taking steps to cure such

-52-

--------------------------------------------------------------------------------

 

noncompliance and (iii) such noncompliance would not reasonably be expected to
materially and adversely affect the Company or such Subsidiary or result in a
violation of Anti-Corruption Laws or applicable Sanctions by the Administrative
Agent, any Lender or their Affiliates) and are not knowingly engaged in any
activity that would reasonably be expected to result in any Borrower being
designated as a Sanctioned Person.  None of (a) the Company, any of its
Subsidiaries, any of their respective officers or employees or, to the knowledge
of the Borrowers, any of their respective directors, or (b) to the knowledge of
the Borrowers, any agent of the Company or any of its Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person so as to result in a violation of
Anti-Corruption Law or Sanctions.  The Transactions will not violate any
Anti-Corruption Law or applicable Sanctions.  

ARTICLE IV

Conditions

SECTION 4.01Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):  

(a)The Administrative Agent (or its counsel) shall have received from each party
to the Loan Documents either (i) a counterpart of each Loan Document to which
such Person is a party, signed on behalf of such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each Loan Document to which such
Person is a party) that such Person has signed a counterpart of each such Loan
Document.

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrowers covering such matters relating to the
Borrowers, the Loan Documents and the Transactions as the Required Lenders shall
reasonably request and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents and the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable pursuant to this Agreement on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

(f)The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Company and its Subsidiaries for the
two (2) most recent fiscal years ended prior to the Effective Date and (ii)
satisfactory unaudited interim consolidated financial statements of the Company
and its Subsidiaries for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to the foregoing clause (i)
as to which such financial statements are available.

(g)The Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your

-53-

--------------------------------------------------------------------------------

 

customer” and anti-money laundering rules and regulations, including the Act,
and (ii) such other documents and instruments as are customary for transactions
of this type or as they may reasonably request. 

(h)The Administrative Agent shall have received evidence that all governmental
and third party approvals necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the financing contemplated
hereby and the continuing operations of the Company and its Subsidiaries shall
have been obtained and be in full force and effect.

(i)The Administrative Agent shall have received evidence satisfactory to it
that, substantially simultaneously with the funding of Loans on the Effective
Date, the Borrowers shall have repaid the principal of all outstanding loans
under the Existing Credit Agreement and paid all accrued interest, fees and
other amounts owing thereunder.  The Borrowers hereby acknowledge and agree that
the “Commitments” of the “Lenders” under (and as such terms are defined in) the
Existing Credit Agreement, shall automatically terminate upon the Effective
Date.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., New York City time, on
November 13, 2015 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Borrowers set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
3.04(b), 3.05 and 3.09 with respect to any Borrowing or issuance, amendment,
renewal or extension of any Letter of Credit after the Effective Date) shall be
true and correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03Initial Credit Event for each Additional Borrower.  The obligation
of each Lender to make Loans to any Designated Borrower that becomes a
Designated Borrower after the Effective Date is subject to the satisfaction of
the following conditions:

(a)The Administrative Agent (or its counsel) shall have received such Designated
Borrower’s Designated Borrower Request and Assumption Agreement duly executed by
all parties thereto.

(b)The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Designated Borrower, the authorization of the Transactions insofar as they
relate to such Designated Borrower and any other legal matters relating to such
Designated Borrower, its Designated Borrower Request and Assumption Agreement or
such Transactions, including, with respect to any Designated

-54-

--------------------------------------------------------------------------------

 

Borrower organized under the laws of any jurisdiction outside of the United
States of America, a legal opinion from such Designated Borrower’s counsel in
such jurisdiction, all in form and substance satisfactory to the Administrative
Agent and its counsel. 

(c)The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise secured on terms and conditions reasonably
satisfactory to the Issuing Bank, in each case, without any pending draw, and
all LC Disbursements shall have been reimbursed, the Company (with respect to
the covenants set forth in Sections 5.01 and 5.02) and each Borrower (with
respect to all other covenants set forth in this Article V) covenants and agrees
with the Lenders that:

SECTION 5.01Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:

(a)within seven (7) Business Days following the date such information is filed
with the SEC, and in any event not later than ninety-seven (97) days after the
end of each fiscal year of the Company, its audited consolidated balance sheet
and related statements of income or operations, shareholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b)within seven (7) Business Days following the date such information is filed
with the SEC, and in any event not later than fifty-two (52) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Company, its consolidated balance sheet and related statements of income or
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly completed Compliance Certificate signed by a Financial Officer
of the Company;

(d)promptly after the same become available, copies of all periodic and other
reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC or with any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be;

(e)promptly, and in any event within seven (7) Business Days after receipt
thereof by the Company or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
foreign jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Subsidiary; and

-55-

--------------------------------------------------------------------------------

 

(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request. 

Documents required to be delivered pursuant to clauses (a), (b) or (d) of this
Section (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

SECTION 5.02Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)the occurrence of any Default;

(b)the occurrence of any ERISA Event (other than an ERISA Event under any of
clauses (j), (l) or (m) of the definition thereof that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect);

(c)any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary not otherwise reported in the Company’s SEC
filings;

(d)any published announcement by Moody’s or S&P of any change or possible change
in the rating established or deemed to have been established for the Index Debt;
and

(e)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03Existence; Conduct of Business.  It will, and will cause each of its
Subsidiaries to, (a) preserve, renew and keep in full force and effect its legal
existence, (b) preserve, renew and keep in full force and effect its good
standing under the laws of the jurisdiction of its organization except as
permitted under Section 6.02, (c) take all reasonable action to maintain all
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (d)
preserve and renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could

-56-

--------------------------------------------------------------------------------

 

reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, sale, liquidation or
dissolution permitted under Section 6.02. 

SECTION 5.04Payment of Obligations. It will, and will cause each of its
Subsidiaries to, pay its material obligations and liabilities, including (a) all
Tax liabilities, except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings diligently conducted and (ii)
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (b) all lawful material claims which,
if unpaid, would by law become a Lien upon its property (other than Liens
permitted by Section 6.01), and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

SECTION 5.05Maintenance of Properties; Insurance.

(a)It will, and will cause each of its Subsidiaries to, (i) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that nothing in Section 5.05(a) shall prevent the Company or any Subsidiary from
discontinuing the operations and maintenance of any of its properties or those
of its Subsidiaries if such discontinuance is, in the judgment of the Company or
such Subsidiary, desirable in the conduct of its or their business and which do
not in the aggregate cause a Material Adverse Effect.  Except as provided above,
the Borrowers shall maintain direct ownership of the majority of the tangible
and intangible assets employed in connection with the Borrowers’ United States
domestic carbon black business.

(b)It will, and will cause each of its Significant Subsidiaries to, maintain,
with financially sound and reputable insurance companies that are not Affiliates
of the Company, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses.

SECTION 5.06Books and Records; Inspection Rights.

(a)It will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP are made of all financial dealings and transactions in relation to its
business and activities.  

(b)It will, and will cause each of its Subsidiaries to, permit any
representatives and independent contractors designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and accounts with its directors, officers and
independent accountants, all at the expense of the Company and at such
reasonable times during normal business hours and not more than once each fiscal
year; provided that if an Event of Default has occurred and is continuing, such
representatives and independent contractors may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
prior notice.

SECTION 5.07Compliance with Laws.  It will, and will cause each of its
Subsidiaries to, comply with all laws, rules and regulations and orders,
injunctions, writs and decrees of any Governmental Authority applicable to it or
its property, except where (a) the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) the requirement to do so
is being contested in good faith by appropriate proceedings diligently
conducted.  The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.08Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Company and its Subsidiaries in the ordinary
course of business, including Permitted Acquisitions, and to refinance
indebtedness and any other amounts outstanding under the Existing

-57-

--------------------------------------------------------------------------------

 

Credit Agreement on the Effective Date.  No Borrower will request any Borrowing
or Letter of Credit, and no Borrower shall use the proceeds of any Borrowing or
Letter of Credit, and each Borrower shall ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (c) in any other manner that
would result in the violation of  any Sanctions applicable to any party hereto. 

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been cash collateralized or
otherwise secured on terms and conditions reasonably satisfactory to the Issuing
Banks, in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:

SECTION 6.01Liens.  It will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property, asset or
revenue now owned or hereafter acquired by it, except:

(a)Permitted Encumbrances;

(b)Liens on any property or asset of the Company or any Subsidiary existing on
the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c)any Lien existing on any property or asset of a Person prior to the
acquisition thereof by the Company or any Subsidiary or prior to merger or
consolidation of such Person into the Company or any Subsidiary, or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that, in
each case, (i) such Lien is not created in contemplation of or in connection
with such acquisition, merger or consolidation or such Person becoming a
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may;

(d)Liens securing purchase money Indebtedness; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(e)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

(f)leases or subleases granted to others not interfering in any material respect
with the business of the Company or any Subsidiary;

-58-

--------------------------------------------------------------------------------

 

(g)Liens created or deemed to exist in connection with a Securitization
Transaction (including any related filings of any UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions))
securing Indebtedness in an aggregate amount not to exceed $200,000,000 during
the term of this Agreement, but only to the extent that any such Lien relates to
the applicable property actually sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transaction; 

(h)normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions;

(i)Liens on commodities subject to any arrangement permitted under Section 6.03;

(j)Liens securing Indebtedness (for working capital purposes) of any Foreign
Subsidiary, but only to the extent that any such Lien relates to the property or
assets of such Foreign Subsidiary;

(k)Liens arising pursuant to any Swap Agreement;

(l)any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(m)Liens arising in the ordinary course of business that (i) do not secure
Indebtedness, (ii) do not secure any single obligation exceeding $50,000,000 and
(iii) do not in the aggregate materially detract from the value of the assets of
the Company or any Subsidiary or materially impair the use thereof in the
operation of its business;

(n)Liens on cash collateral created hereunder in favor of any Credit Party; and

(o)Liens not otherwise permitted by the foregoing clauses of this Section
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed ten percent (10%) of Consolidated Tangible Net Worth.

SECTION 6.02Fundamental Changes. It will not, and will not permit any of its
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any Subsidiary (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(a)any Subsidiary (i) may merge with the Company, provided that the Company
shall be the continuing or surviving Person, (ii) may merge with any Designated
Borrower, provided that such Designated Borrower shall be the continuing or
surviving Person, or (iii) that is not a Borrower may merge with or into any
other Subsidiary that is not a Borrower;

(b)any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a Borrower, then the transferee must be a Borrower; and

(c)the Company may sell, transfer, lease or otherwise dispose of its assets, or
any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets, so long as the aggregate net book value of all
such assets sold, transferred, leased or otherwise disposed of by the Company
and its Subsidiaries in all transactions occurring from and after the date of
this Agreement shall not exceed an amount equal to twenty-five percent (25%) of
Consolidated Total Tangible Assets, measured as the sum of the percentages

-59-

--------------------------------------------------------------------------------

 

for each such transaction, in each case based upon the Consolidated Total
Tangible Assets as of the end of the most recently completed fiscal year prior
to the applicable sale, transfer, lease or other disposition. 

SECTION 6.03Investments, Loans, Advances, Guarantees and Acquisitions.  It will
not, and will not permit any of its Subsidiaries to, make any Investment where
the aggregate consideration for such Investment exceeds $200,000,000, other than
Permitted Investments and Permitted Acquisitions.

SECTION 6.04Transactions with Affiliates. It will not, and will not permit any
of its Subsidiaries to, enter into any transaction of any kind with any
Affiliate of the Company, whether or not in the ordinary course of business,
other than (a) reasonable and customary fees paid to members of the board of
directors of the Company and its Subsidiaries, (b) transactions otherwise
expressly permitted hereunder between the Company or any Subsidiary and any such
Affiliate or (c) on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

SECTION 6.05Financial Covenant. It will not permit the Consolidated Leverage
Ratio as of the last day of any Reference Period to be greater than 3.50:1.00;
provided, however, that at the election of the Company (prior written notice of
which shall be given to the Administrative Agent), following the consummation of
any Material Acquisition, the Consolidated Leverage Ratio (x) as at the end of
the fiscal quarter in which such Material Acquisition occurs and the three
fiscal quarters immediately thereafter, shall not be greater than 4.00:1.00 and
(y) as at the end of any fiscal quarter thereafter, shall not be greater than
3.50:1.00

SECTION 6.06Organization Documents.  It will not, and will not permit any of its
Subsidiaries to, amend, modify or change its Organization Documents in any
manner which could materially adversely affect the rights of the Credit Parties
under the Loan Documents.

SECTION 6.07Use of Proceeds.  It will not, and will not permit any of its
Subsidiaries to, use any part of the proceeds of any Loan to be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of any of the Regulations of the Board
(including Regulations T, U and X), including to purchase or carry margin stock
(within the meaning of Regulation U) other than stock of the Company or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

SECTION 6.08Subsidiary Indebtedness.  It will not permit, at any time, the
aggregate Indebtedness of all Subsidiaries (excluding Indebtedness of a
Subsidiary owing to a Borrower or to another Subsidiary) to exceed 30% of Total
Capitalization.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or otherwise;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

-60-

--------------------------------------------------------------------------------

 

(c)any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or in any respect if such representation or warranty is already
qualified by concepts of materiality) when made or deemed made; 

(d)(i) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(a), 5.06(b) or 5.08 or in Article VI, or
(ii) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01 or 5.02 and such failure shall continue
unremedied for a period of five (5) Business Days after the earlier of any of
the chief executive officer, president or any Financial Officer of the Company
becoming aware of such failure or notice thereof by the Administrative Agent;

(e)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) days after written notice from the Administrative Agent;

(f)the Company or any Significant Subsidiary (i) shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) in respect of any Indebtedness or Guarantee having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000, or (ii) shall fail to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded;

(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Borrower or any Significant Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h)any Borrower or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i)any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

-61-

--------------------------------------------------------------------------------

 

(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against the Company or any Subsidiary and (i) the same shall remain undischarged
for a period of ten (10) consecutive days during which execution shall not be
effectively stayed by reason or pending appeal or otherwise, or (ii) any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Company or any Subsidiary to enforce any such judgment; 

(k)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$50,000,000 from and after the Effective Date;

(l)a Change in Control shall occur; or

(m)any material provisions of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, shall cease to be in full force and
effect; or any Borrower or any other Person shall contest in any manner the
validity or enforceability of any material provision of any Loan Document; or
any Borrower shall deny that it has any or further liability or obligation under
any material provisions of any Loan Document, or shall purport to revoke,
terminate or rescind any material provision of any Loan Document;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
written request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:  (i)
terminate the Commitments (including the Swingline Commitments and the Letter of
Credit Commitments), and thereupon the Commitments shall terminate immediately,
and (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and (iii) require cash collateral for the LC Exposure in accordance with Section
2.06(j) hereof; and in case of any event with respect to any Borrower described
in clause (g) or (h) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding and cash collateral
for the LC Exposure, together with accrued interest thereon and all fees and
other Obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

-62-

--------------------------------------------------------------------------------

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered under any Loan Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in

-63-

--------------------------------------------------------------------------------

 

effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

ARTICLE IX

Guaranty

In order to induce the Lenders to extend credit to the Designated Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of the Designated Borrowers.  The Company further agrees that the
due and punctual payment of such Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Designated Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Credit Party to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of any Loan Document or otherwise, (b)
any extension or renewal of any of the Obligations, (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
any Loan Document or any other agreement, (d) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, (e) any
amendment or waiver of any of the Obligations, (f) any law or regulation of any
jurisdiction or any other event affecting any term of the Obligations, or (g) to
the fullest extent permitted by applicable law, any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and, to the fullest extent
permitted by applicable law, waives any right to require that any resort be had
by any Credit Party to any balance of any deposit account or credit on the books
of any Credit Party in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Obligations), and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise (other than for the indefeasible payment in full of all the
Obligations), in each case, to the fullest extent permitted by applicable law.

-64-

--------------------------------------------------------------------------------

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Credit Party upon the bankruptcy or reorganization of any Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Credit Party may have at law or in equity against the Company by virtue
hereof, upon the failure of any Designated Borrower to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, the Company hereby promises to and will, upon
receipt of written demand by any Credit Party, forthwith pay, or cause to be
paid, to such Credit Party in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Obligation shall be due in a Foreign Currency and/or at a place of payment other
than New York and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of any Credit Party, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in U.S.
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Credit Parties against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Designated Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations.

The parties hereto agree that, notwithstanding anything to the contrary
contained herein, neither the Company nor any of its Subsidiaries shall be
require to provide any guarantee, pledge, or asset support arrangement that
would result in any adverse tax consequences due to the application of Section
956 of the Code.

ARTICLE X

Miscellaneous

SECTION 10.01Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to any Borrower, to the Company at Cabot Corporation, Two Seaport Lane,
Boston, Massachusetts 02210-2019, Attention of Steven J. Delahunt (Telecopy No.
(617) 342-6208);

(ii)if to the Administrative Agent, (A) in the case of Borrowings denominated in
U.S. Dollars, to JPMorgan Chase Bank, Loan and Agency Services Group, 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603-2003, Attention of Joyce King
(Telecopy No. (888) 292-9533), and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, United Kingdom, Attention of Loan and Agency, Jacob Sheehan
(Jacob.T.Sheehan@jpmorgan.com) with a copy to
loan_and_agency_london@jpmorgan.com;

(iii)if to an Issuing Bank, (A) in the case of JPMorgan Chase Bank, N.A., to
JPMorgan Chase Bank, Loan and Agency Services Group, 10 South Dearborn, 7th
Floor, Chicago, Illinois 60603-2003, Attention of Debra Williams (Telecopy No.
(312) 385-7098), with a copy to Chicago.lc.agency.activity.team@jpmchase.com,
and (B) in the case of Citibank, N.A., to its address (or telecopy number) set
forth in its Administrative Questionnaire;

-65-

--------------------------------------------------------------------------------

 

(iv)if to a Swingline Lender, to it at (A) in the case of JPMorgan Chase Bank,
N.A., JPMorgan Chase Bank, Loan and Agency Services Group, 10 South Dearborn,
7th Floor, Chicago, Illinois 60603-2003, Attention of Joyce King (Telecopy No.
(888) 292-9533), and (B) in the case of any other Swingline Lender, its address
(or telecopy number) set forth in its Administrative Questionnaire; and 

(v)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d)Electronic Systems.

(i)Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice,

-66-

--------------------------------------------------------------------------------

 

demand, communication, information, document or other material provided by or on
behalf of any Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System. 

SECTION 10.02Waivers; Amendments.

(a)No failure or delay by any Credit Party in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Credit Parties hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.

(b)Subject to Section 10.02(c) below and except as provided in Section 2.21 with
respect to an Incremental Term Loan Amendment or in Section 2.24 with respect to
an extension of the Maturity Date, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood and
agreed that a waiver of any condition precedent set forth in Section 4.02 or of
any Default is not considered an increase in Commitments of any Lender), (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, provided, however, that only the
consent of the Required Lenders shall be necessary to amend the provisions with
respect to the application of default rate interest described in Section 2.13(c)
and the last paragraph of Article VII or waive any obligation of any Borrower to
pay interest or fees at such default rate, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment (in each case excluding, for the avoidance of doubt, mandatory
prepayments under Section 2.11(c)), or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release the Company from its obligations under the Loan Documents
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vii) change any of the provisions of Section
2.23, or (viii) change the definition of “Agreed Currencies” without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lenders hereunder without the prior written
consent of the Administrative Agent, the Issuing Bank or the Swingline Lenders,
as the case may be.  

(c)If the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.  If the Administrative
Agent and the Company make or implement any such amendment, modification or
supplement

-67-

--------------------------------------------------------------------------------

 

to any Loan Document, the Administrative Agent agrees (without limiting or
affecting the validity of any such amendment, modification or supplement) to
give prompt notice thereof to the Lenders including (if appropriate) a copy of
such Loan Document as so amended, modified or supplemented. 

SECTION 10.03Expenses; Indemnity; Damage Waiver.

(a)The Company shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, Arrangers and their respective Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Credit Parties, including the reasonable fees, charges
and disbursements of one counsel (and one local counsel in each relevant
jurisdiction) for the Administrative Agent and one counsel (and one local
counsel in each relevant jurisdiction) for all other Credit Parties, in
connection with the enforcement or protection of their rights in connection with
any Loan Document, including their rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)The Company shall indemnify each Credit Party and its Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties to the Loan Documents of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any Subsidiary, or any Environmental
Liability related in any way to the Company or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Borrower or its equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
breach by such Indemnitee of its funding obligations hereunder, to the extent
caused by the inability of such Indemnitee to satisfy such funding obligations
because of its status as a Defaulting Lender under clause (d) of the definition
thereof, or (z) result from a claim brought by any Borrower against such
Indemnitee for breach in bad faith of such Indemnitee’s obligations under any
Loan Document, if such Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 10.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent, the Issuing Bank or the Swingline Lenders under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lenders, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or

-68-

--------------------------------------------------------------------------------

 

indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lenders in their capacity as such. 

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided, that nothing in this clause (d) shall relieve
the Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under the Loan Documents (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A)the Company, provided that, the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Company shall be required for
an assignment to a Lender (other than a Defaulting Lender), an Affiliate of a
Lender (other than a Defaulting Lender), an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee;

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender (other than a Defaulting
Lender) or an Affiliate of a Lender (other than a Defaulting Lender);

(C)the Issuing Bank; and

(D)each Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the

-69-

--------------------------------------------------------------------------------

 

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing; 

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under the Loan
Documents;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500;

(D)the assignee shall deliver to the Administrative Agent, withholding agent
and/or Company, as applicable, any documentation required by Sections 2.17(f)
and (g); and

(E)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party thereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under the Loan Documents that does not comply
with this Section 10.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers and the Credit Parties shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee (or, to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants), any documentation required by

-70-

--------------------------------------------------------------------------------

 

Sections 2.17(f) and (g), the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(d), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. 

(c)Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Assignee, in all or a portion of such Lender’s rights and obligations under the
Loan Documents (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under the Loan Documents
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Sections
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) shall be delivered
to the Company and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or is otherwise required by law.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under the Loan Documents to secure obligations of such
Lender, including any pledge or assignment to

-71-

--------------------------------------------------------------------------------

 

secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. 

SECTION 10.05Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration, termination,
cash collateralization or other securing of the Letters of Credit, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06Counterparts; Integration; Effectiveness; Electronic Execution.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.07Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time

-72-

--------------------------------------------------------------------------------

 

owing by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the Obligations of such Borrower now or
hereafter existing held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. 

SECTION 10.09Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
Credit Party may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its properties in the courts of any
jurisdiction.

(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law.

(e)Without limiting the foregoing, each Designated Borrower hereby irrevocably
designates the Company, at its address set forth in Section 10.01, as the
designee, appointee and agent of such Designated Borrower to receive, for and on
behalf of such Designated Borrower, service of process in such respective
jurisdictions in any legal action or proceeding with respect to this Agreement
or any other Loan Document.

SECTION 10.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

-73-

--------------------------------------------------------------------------------

 

SECTION 10.12Confidentiality. 

(a)Each Credit Party agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (vii) with the consent of the Company or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to any Credit Party on a non-confidential
basis from a source other than any Borrower.  For the purposes of this Section,
“Information” means all information received from any Borrower relating to such
Borrower or its business, other than any such information that is available to
any Credit Party on a non-confidential basis prior to disclosure by such
Borrower; provided that, in the case of information received from such Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.  

(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 10.13Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

-74-

--------------------------------------------------------------------------------

 

SECTION 10.14USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act. 

SECTION 10.15No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that:  (a) (i) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrowers and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (ii) the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (iii) the Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower or any of its
Affiliates or any other Person and (ii) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrowers or their Affiliates.  Each
Borrower hereby agrees that it will not assert any claim against the
Administrative Agent, any Arranger or any Lender based on an alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

[Signature Pages Follow]

 

 

 

-75-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CABOT CORPORATION, as the Company and a Borrower

 

 

 

 

By:

/s/ Eduardo E. Cordeiro

Name:

Eduardo E. Cordeiro

Title:

Executive Vice President and CFO

 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, an Issuing Bank and a
Lender

 

 

 

 

By:

/s/ D. Scott Farquhar

Name:

D. Scott Farquhar

Title:

Executive Director

 

 

CITIBANK, N.A., as an Issuing Bank and a Lender

 

 

 

 

By:

/s/ Michael Vondriska

Name:

Michael Vondriska

Title:

Vice President

 

 

Mizuho Bank, Ltd. as a Lender

 

 

 

 

By:

/s/ Donna DeMagistris

Name:

Donna DeMagistris

Title:

Authorized Signatory

 

 

TD BANK, NA., as a Lender

 

 

 

 

By:

/s/ Alan Garson

Name:

Alan Garson

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/CABOT 2015)]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Robert C. Megan

Name:

Robert C. Megan

Title:

Senior Vice President

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

By:

/s/ Christopher S. Allen

Name:

Christopher S. Allen

Title:

Senior Vice President

 

 

BANK OF CHINA, NEW YORK BRANCH,  as a Lender

 

 

 

 

By:

/s/ Haifeng Xu

Name:

Haifeng Xu

Title:

Executive Vice President

 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Mark Irey

Name:

Mark Irey

Title:

Vice President

 

 

Citizens Bank, N.A., as a Lender

 

 

 

 

By:

/s/ Peter van der Horst

Name:

Peter van der Horst

Title:

Senior Vice President

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

/s/ Rebecca Kratz

Name:

Rebecca Kratz

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/CABOT 2015)]

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Michael Richards

Name:

Michael Richards

Title:

Senior Vice President, Managing Director

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/CABOT 2015)]

--------------------------------------------------------------------------------

 

Schedule 2.01 – Commitments

 

Lender

Commitment

Swingline Commitment

Letter of Credit Commitment

Initial Applicable Percentage

JPMorgan Chase Bank, N.A.

$140,000,000

$25,000,000

$50,000,000

14%

Citibank, N.A.

$140,000,000

$0

$50,000,000

14%

Mizuho Bank, LTD.

$120,000,000

$0

$0

12%

TD Bank, N.A.

$120,000,000

$0

$0

12%

Bank of America, N.A.

$120,000,000

$0

$0

12%

Wells Fargo Bank, N.A.

$100,000,000

$0

$0

10%

Bank of China, New York Branch

$80,000,000

$0

$0

8%

U.S. Bank National Association

$60,000,000

$0

$0

6%

Citizens Bank

$60,000,000

$0

$0

6%

Goldman Sachs Bank USA

$35,000,000

$0

$0

3.5%

PNC Bank, National Association

$25,000,000

$0

$0

2.5%

Total

$1,000,000,000

$25,000,000

$100,000,000

100%

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.23 – Designated Borrowers

 

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.01 – Existing Liens

 

None.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified
below  (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

[__________]

 

 

 

2.

Assignee:

[__________]
[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3.

Borrower(s):

CABOT CORPORATION and certain of its Subsidiaries

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of October [___], 2015, among CABOT CORPORATION
and certain of its Subsidiaries, as Borrowers, the Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and an
Issuing Bank, as amended, restated, supplemented or otherwise modified from time
to time

 



 

1 

Select as applicable.

Exhibit A – Page 1

--------------------------------------------------------------------------------

 

6.

Assigned Interest:

 

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

 

Effective Date:  [__________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

Name:

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

Name:

 

Title:

 

 

 






 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.

Exhibit A – Page 2

--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

By:

 

Name:

 

Title:

 

 

Consented to:

JPMORGAN CHASE BANK, N.A.,

as Swingline Lender and an Issuing Bank

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

[Consented to:]4

CABOT CORPORATION

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

3 

  To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

  To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

Exhibit A – Page 3

--------------------------------------------------------------------------------

 

ANNEX 1

CABOT CORPORATION

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and it is experienced in acquiring assets
of such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01(a) and 5.01(b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it deems appropriate, made its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, and (vii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which, by the terms of the
Loan Documents, are required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A – Page 4

--------------------------------------------------------------------------------

 

EXHIBIT B-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships or Pass-Through Entities For
U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of October [___], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cabot Corporation, a Delaware corporation (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and an Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten
percent shareholder” of the Company or any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company or any Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a United States trade or
business.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

Exhibit B-1 – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships or Pass-Through Entities
For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of October [___], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cabot Corporation, a Delaware corporation (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and an Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Company or any Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Company or any Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a United States
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

Exhibit B-2 – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT B-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships or Pass-Through Entities For
U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of October [__], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cabot Corporation, a Delaware corporation (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and an Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Company or any Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Company or any Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its partners’/members’ conduct
of a United States trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

Exhibit B-3 – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT B-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships or Pass-Through Entities For U.S.
Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of October [__], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cabot Corporation, a Delaware corporation (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and an Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Company or any Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Company or any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect partners’/members’ conduct of a United States trade or business.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

Exhibit B-4 – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF DESIGNATED BORROWER REQUEST

AND ASSUMPTION AGREEMENT

Date:  _______________, ______

To:JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.23(b) of that certain Credit Agreement, dated as of
October [___], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cabot Corporation, a Delaware
corporation (the “Company”), certain of its Subsidiaries from time to time party
thereto (each a “Designated Borrower” and together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).  All capitalized terms used
in this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Each of _________________ (the “Additional Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Additional Designated Borrower is a wholly-owned Subsidiary of
the Company.

The documents required to be delivered to the Administrative Agent under
Sections 2.23 and 4.03 of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Additional Designated Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Additional Designated Borrower would have had if the Additional
Designated Borrower had been an original party to the Credit Agreement as a
Borrower.  The Additional Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans under the Credit Agreement,  and understand,
acknowledge and agree that neither the Additional Designated Borrower nor the
Company on its behalf shall have any right to request any Loans for its account
unless and until the date five (5) Business Days after the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.23(b) of the Credit
Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Exhibit C – Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[ADDITIONAL DESIGNATED BORROWER]

 

 

 

 

By:

 

Title:

 

 

 

CABOT CORPORATION

 

 

 

 

By:

 

Title:

 

 

 

 

Exhibit C – Page 2

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF DESIGNATED BORROWER NOTICE

Date:  ______________, _____

 

To:

Cabot Corporation and

 

[applicable Designated Borrower]

 

 

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section
2.23(b) of that certain Credit Agreement, dated as of October [___], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cabot Corporation, a Delaware corporation (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”).  All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of [_________], 20[__], [________________________________] shall
constitute a Designated Borrower for purposes of the Credit Agreement and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement; provided that, pursuant to Section 2.23(b) of the Credit
Agreement, no Borrowing Request may be submitted on behalf of such Designated
Borrower until the date that is five (5) Business Days after the effective date
set forth in this paragraph.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

 

Title:

 

 

 

 

Exhibit D – Page 1

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  _________,

To:JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October [__],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cabot Corporation, a Delaware corporation (the
“Company”), certain of its Subsidiaries from time to time party thereto (each a
“Designated Borrower” and together with the Company, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and an Issuing Bank.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the ____________________________ of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.[Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section5.01(a) of the Agreement for the fiscal year of
the Company ended as of the Financial Statement Date set forth above, together
with the report and opinion of an independent public accountant required by such
section [have been electronically delivered to the Administrative Agent pursuant
to the terms of Section 5.01 of the Agreement].

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.[Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 5.01(b) of the Agreement for the fiscal quarter and the then
elapsed portion of the fiscal year of the Company ended as of the Financial
Statement Date set forth above [have been electronically delivered to the
Administrative Agent pursuant to the terms of Section 5.01 of the
Agreement].  Such financial statements fairly present in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.




Exhibit E – Page 1

--------------------------------------------------------------------------------

 

2. 

[select one:]

[The Company and each other Borrower performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]

--or--

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

3.The representations and warranties of the Borrowers set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
3.04(b), 3.05 and 3.09 of the Credit Agreement) are true and correct in all
material respects (or in all respects if the applicable representation or
warranty is already qualified by concepts of materiality) on and as of the date
hereof.

4.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ______________.

 

CABOT CORPORATION

 

 

 

By:

 

Name:

 

Title:

 

 




Exhibit E – Page 2

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________________ (“Statement Date”)

schedule 2

to the Compliance Certificate

($ in 000’s)

 

I.

Section 6.05 – Consolidated Leverage Ratio.

 

 

 

 

 

 

A.

Consolidated Total Debt:

$_____

 

 

 

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending
on above date (“Reference Period”):

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Reference Period:

$_____

 

 

 

 

 

 

 

2.

interest expense (including capitalized interest, premium payments, debt
discounts, fees, charges and related expenses in connection with all
Indebtedness, including for the deferred purchase price of assets and services,
and fees and charges incurred under any Securitization Transactions) for
Reference Period:

$_____

 

 

 

 

 

 

 

3.

provision for federal, state, local, foreign or other income taxes payable for
Reference Period:

$_____

 

 

 

 

 

 

 

4.

amortization expense for Reference Period:

$_____

 

 

 

 

 

 

 

5.

depreciation expense for Reference Period:

$_____

 

 

 

 

 

 

 

6.

non-cash stock-based compensation expense for Reference Period:

$_____

 

 

 

 

 

 

 

7.

any extraordinary, unusual or non-recurring expenses, losses and charges for
Reference Period5:

$_____

 

 

 

 

 

 

 

8.

other non-cash charges and expenses for Reference Period:

$_____

 

 

 

 

 

 

 

9.

all non-cash income or gains for Reference Period:

$_____

 

 

 

 

 

 

 

10.

interest income for Reference Period:

$_____

 




 

5 

Including (A) impairment charges, (B) any restructuring charges or restructuring
reversals, (C) any loss from the sales of assets outside the ordinary course of
business, (D) costs related to acquisitions and dispositions, including
transaction costs (whether or not the transaction is consummated), charges for
the sale of inventories revalued at the date of acquisition and in-process
research and development acquired, and the amortization of acquisition-related
intangible assets, and (E) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts, debt refinancing costs and
commissions and other fees and charges associated with Indebtedness.

 

Exhibit E – Page 3

--------------------------------------------------------------------------------

 

 

 

 

11.

any extraordinary, unusual or non-recurring income or gains
(including any gain from the sales of assets outside of the
ordinary course of business):

$_____

 

 

 

 

 

 

 

12.

income tax credits (to the extent not netted from income tax
expense) for Reference Period:

$_____

 

 

 

 

 

 

 

13.

Consolidated EBITDA (Lines I.B.1 + Lines I.B.2 through I.B.8
– Lines I.B.9 through I.B.12)67:

$_____

 

 

 

 

 

 

C.

Consolidated Leverage Ratio

(Lines I.A ÷ Line
I.B.13):                                                                                        
____ to 1.00

 

 

 

 

 

 

 

D.

Maximum
Permitted:                                                                                              
3.50 to 1.008

 

 

 

 

 

 

 

E.

Compliance?                                                                                                                    [Yes]
[No]

 

 

 

6 

Additions to Consolidated Net Income are to be made without duplication and to
the extent deducted from revenues in determining such Consolidated Net Income,
and subtractions are to the extent included in Consolidated Net Income.

 

7 

For the purposes of calculating Consolidated EBITDA for any period, if during
such period the Company or any Subsidiary shall have made a Permitted
Acquisition or sale of any business or Subsidiary permitted pursuant to the
Credit Agreement, Consolidated EBITDA for such period shall be calculated after
giving effect to such Permitted Acquisition (and all associated Indebtedness) or
sale of any business or Subsidiary on a Pro Forma Basis as if such Permitted
Acquisition or sale of any business or Subsidiary occurred on the first day of
such period.

 

8 

At the election of the Company (prior written notice of which shall be given to
the Administrative Agent), following the consummation of any Material
Acquisition, the Consolidated Leverage Ratio (x) as at the end of the fiscal
quarter in which such Material Acquisition occurs and for the three fiscal
quarters immediately thereafter shall not be greater than 4.00:1.00 and (y) as
at the end of any fiscal quarter thereafter, shall not be greater than
3.50:1.00.

 

 

Exhibit E – Page 4

--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
October [__], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cabot Corporation, a Delaware
corporation (the “Company”), certain of its Subsidiaries from time to time party
thereto (each a “Designated Borrower” and together with the Company, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein and not defined herein shall have the meanings defined in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.

The undersigned Increasing Lender agrees, subject to the terms and conditions of
the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its Commitment equal to $[__________]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[__________] with
respect thereto].

2.

The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the aggregate Commitments and/or Incremental
Term Loan contemplated hereby, (A) the conditions set forth in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement are and shall be satisfied both
before and immediately after giving effect to such increase in the aggregate
Commitments and/or Incremental Term Loan and (B) the Company is and shall be in
pro forma compliance with the leverage covenant set forth in Section 6.05 of the
Credit Agreement as determined in the manner required by Section 2.21 of the
Credit Agreement.

3.

This Supplement shall be governed by, and construed in accordance with, the laws
of the State of New York.

4.

This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

Exhibit F – Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

CABOT CORPORATION

 

 

 

 

By:

 

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit F – Page 2

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of October [___], 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cabot Corporation, a Delaware corporation (the “Company”), certain of its
Subsidiaries from time to time party thereto (each a “Designated Borrower” and
together with the Company, the “Borrowers”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein and not defined herein shall have the
meanings defined in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, and, except
in the case of an Incremental Term Loan, the Swingline Lender and the Issuing
Banks, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.

The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].

 

2.

The undersigned Augmenting Lender (a) represents and warrants that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) and 5.01(b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement, (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto, (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto, (e) attaches to this Supplement any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Augmenting Lender; and (f) agrees
that it will be bound by the provisions of the Loan Documents and will perform
in accordance with their terms all of the obligations which, by the terms of the
Loan Documents, are required to be performed by it as a Lender.

Exhibit G – Page 1

--------------------------------------------------------------------------------

 

 

3.

The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:  

[___________]

 

4.

The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the aggregate Commitments and/or Incremental
Term Loan contemplated hereby, (A) the conditions set forth in paragraphs (a)
and (b) of Section 4.02 of the Credit Agreement are and shall be satisfied both
before and immediately after giving effect to such increase in the aggregate
Commitments and/or Incremental Term Loan and (B) the Company is and shall be in
pro forma compliance with the leverage covenant set forth in Section 6.05 of the
Credit Agreement as determined in the manner required by Section 2.21 of the
Credit Agreement.

 

5.

This Supplement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

6.

This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[remainder of this page intentionally left blank]




Exhibit G – Page 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Accepted and agreed to as of the date first written

above:

 

CABOT CORPORATION

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

[JPMORGAN CHASE BANK, N.A.,

as Swingline Lender and an Issuing Bank]

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

Exhibit G – Page 3